16‐898‐cr (L) 
United States v. Allen 




                          In the
              United States Court of Appeals
                  for the Second Circuit
                                                        
 
 
                                  AUGUST TERM 2016 
                                             
                          Nos. 16‐898‐cr (Lead) 16‐939‐cr (con) 
                                             
                             UNITED STATES OF AMERICA, 
                                        Appellee, 
 
                                             v. 
 
                  ANTHONY ALLEN AND ANTHONY CONTI, 
                           Defendants‐Appellants.* 
                                              
                                       
               On Appeal from the United States District Court 
                   for the Southern District of New York 
                                              
 
                               ARGUED: JANUARY 26, 2017 
                                DECIDED: JULY 19, 2017 
                                                  
 
           Before: CABRANES, POOLER, and LYNCH, Circuit Judges. 
                                           
 
* The Clerk of Court is respectfully directed to amend the caption as set forth above.  
       This  case—the  first  criminal  appeal  related  to  the  London 
Interbank  Offered  Rate  (“LIBOR”)  to  reach  this  (or  any)  Court  of 
Appeals—presents  the  question,  among  others,  whether  testimony 
given by an individual involuntarily under the legal compulsion of a 
foreign power may be used against that individual in a criminal case 
in  an  American  court.  As  employees  in  the  London  office  of 
Coöperatieve  Centrale  Raiffeisen‐Boerenleenbank  B.A.  in  the  2000s, 
defendants‐appellants       Anthony         Allen    and    Anthony      Conti 
(“Defendants”) played roles in that bank’s LIBOR submission process 
during the now‐well‐documented heyday of the rate’s manipulation. 
Defendants, each a resident and citizen of the United Kingdom, and 
both of whom had earlier given compelled testimony in that country, 
were tried and convicted in the United States before the United States 
District  Court  for  the  Southern  District  of  New  York  (Jed  S.  Rakoff, 
Judge) for wire fraud and conspiracy to commit wire fraud and bank 
fraud.  

       While  this  appeal  raises  a  number  of  substantial  issues,  we 
address only the Fifth Amendment issue, and conclude as follows.  

       First,  the  Fifth  Amendment’s  prohibition  on  the  use  of 
compelled testimony in American criminal proceedings applies even 
when a foreign sovereign has compelled the testimony.  

       Second, when the government makes use of a witness who had 
substantial  exposure  to  a  defendant’s  compelled  testimony,  it  is 
required under Kastigar v. United States, 406 U.S. 441 (1972), to prove, 




                                       2 
at a minimum, that the witness’s review of the compelled testimony 
did not shape, alter, or affect the evidence used by the government.  

       Third,  a  bare,  generalized  denial  of  taint  from  a  witness  who 
has  materially  altered  his  or  her  testimony  after  being  substantially 
exposed  to  a  defendant’s  compelled  testimony  is  insufficient  as  a 
matter of law to sustain the prosecution’s burden of proof. 

       Fourth,  in  this  prosecution,  Defendants’  compelled  testimony 
was “used” against them, and this impermissible use before the petit 
and grand juries was not harmless beyond a reasonable doubt.  

       Accordingly,  we  REVERSE  the  judgments  of  conviction  and 
hereby DISMISS the indictment. 

                                               

                            MICHAEL S. SCHACHTER (Casey E. Donnelly, 
                            on the brief), Willkie Farr & Gallagher LLP, 
                            New York, NY, for Defendant‐Appellant 
                            Anthony Allen. 

                            Aaron Williamson, Tor Ekeland, P.C., 
                            Brooklyn, NY, for Defendant‐Appellant 
                            Anthony Conti. 

                            JOHN M. PELLETTIERI (Leslie R. Caldwell, 
                            Assistant Attorney General; Andrew 
                            Weissman, Carol Sipperly, Brian R. Young, 
                            Sung‐Hee Suh, and Michael T. Koenig, 




                                      3 
                                 Fraud Section, on the brief), Criminal 
                                 Division, United States Department of 
                                 Justice, Washington, D.C., for Appellee.                    

                                                        

JOSÉ A. CABRANES, Circuit Judge: 

        This  case—the  first  criminal  appeal  related  to  the  London 
Interbank  Offered  Rate  (“LIBOR”)  to  reach  this  (or  any)  Court  of 
Appeals—presents  the  question,  among  others,  whether  testimony 
given by an individual involuntarily under the legal compulsion of a 
foreign power may be used against that individual in a criminal case 
in  an  American  court.  As  employees  in  the  London  office  of 
Coöperatieve Centrale Raiffeisen‐Boerenleenbank B.A. (“Rabobank”) 
in  the  2000s,  defendants‐appellants  Anthony  Allen  and  Anthony 
Conti  (“Defendants”)  played  roles  in  that  bank’s  LIBOR  submission 
process  during  the  now‐well‐documented  heyday  of  the  rate’s 
manipulation.1  Allen  and  Conti  were,  for  unrelated  reasons,  no 



          Problems  with  LIBOR  were  noted  at  least  as  early  as  a  decade  ago. 
        1

“Beginning in 2007, regulators and market observers noted that LIBOR had failed 
to  behave  in  line  with  expectations  given  other  market  prices  and  rates.”  David 
Hou & David Skeie, LIBOR: Origins, Economics, Crisis, Scandal, and Reform, Federal 
Reserve Bank of New  York Staff Report No. 667, at 1 (Mar. 2014); see  Michael S. 
Derby,  Fed  Aware  of  Libor  Problems  in  Fall  2007,  Wall  St.  J.  (July  13,  2012), 
https://www.wsj.com/articles/SB10001424052702303919504577524830226504326; 
Andy  Verity,  Libor:  Bank  of  England  Implicated  in  Secret  Recording,  BBC  (Apr.  10, 
2017), http://www.bbc.com/news/business‐39548313 (“The 2008 recording adds to 
evidence  the  central  bank  repeatedly  pressured  commercial  banks  during  the 




                                             4 
longer  employed  at  Rabobank  by  2008  and  2009,  respectively.  By 
2013,  they  were  among  the  persons  being  investigated  by 
enforcement  agencies  in  the  United  Kingdom  (“U.K.”)  and  the 
United States for their roles in setting LIBOR.  

        The U.K. enforcement agency, the Financial Conduct Authority 
(“FCA”),2  interviewed  Allen  and  Conti  (each  a  U.K.  citizen  and 
resident)  that  year,  along  with  several  of  their  coworkers.  At  these 
interviews,  Allen  and  Conti  were  compelled  to  testify  and  given 


financial crisis to push their Libor rates down . . . . The Bank of England said Libor 
was not regulated in the UK at the time.”). 

        Concerns  with  LIBOR  were  also  publicly  reported.  See  Carrick 
Mollenkamp & Mark Whitehouse, Study Casts Doubt on Key Rate, Wall St. J. (May 
29,     2008),   https://www.wsj.com/articles/SB121200703762027135;         Carrick 
Mollenkamp, Bankers Cast Doubt on Key Rate Amid Crisis, Wall St. J. (Apr. 16, 2008), 
https://www.wsj.com/articles/SB120831164167818299.  

        These reports were eventually followed by criminal and regulatory probes 
by  domestic  and  international  enforcement  agencies  into  banks’  LIBOR 
submissions.  See  Carrick  Mollenkamp  &  David  Enrich,  Banks  Probed  in  Libor 
Manipulation  Case,  Wall  St.  J.  (Mar.  16,  2011),  https://www.wsj.com/articles/ 
SB10001424052748704662604576202400722598060  (stating  in  March  2011  that  the 
“probe began about a year ago with informal inquiries”). As of February 2, 2017, 
the DOJ has entered into criminal resolutions with six banks: “Barclays, UBS AG, 
Royal Bank of Scotland, Rabobank, Lloyds Bank, and Deutsche Bank.” Gov’t Ltr., 
Docket  No.  94,  at  1  &  n.1.  Each  of  these  agreements  includes  a  “Statement  of 
Facts,” in which each bank has admitted to its misconduct with respect to LIBOR. 
The U.K. has also reached resolutions with these banks.  
        2  The  FCA  replaced  the  U.K.’s  Financial  Services  Authority  (“FSA”)  in 
April  2013.  Because  the  distinction  is  irrelevant  for  purposes  of  this  opinion,  we 
refer to both entities simply as the “FCA.” 




                                              5 
“direct  use”—but  not  “derivative  use”—immunity.3  In  accordance 
with  U.K.  law,  refusal  to  testify  could  result  in  imprisonment.  The 
FCA  subsequently  decided  to  initiate  an  enforcement  action  against 
one  of  Defendants’  coworkers,  Paul  Robson,  and,  following  its 
normal  procedures,  the  FCA  disclosed  to  Robson  the  relevant 
evidence  against  him,  including  the  compelled  testimony  of  Allen 
and Conti. Robson closely reviewed that testimony, annotating it and 
taking several pages of handwritten notes.  

       For  reasons  not  apparent  in  the  record,  the  FCA  shortly 
thereafter dropped its case against Robson, and the Fraud Section of 
the United States Department of Justice (the “DOJ”) promptly took it 



       3   The  difference  between  direct  use  and  derivative  use  immunity  is 
substantial. See United States v. Plummer, 941 F.2d 799, 803 (9th Cir. 1991) (“If the 
government granted [the witness/defendant] use and derivative use immunity, it 
would  be  required  to  have  derived  all  the  information  on which  the  subsequent 
prosecution was based from a source wholly independent of the statements made 
in the interview. In contrast, if the government granted only direct use immunity, 
it  would  not  be  able  to  use  the  interview  statements  directly  against  [the 
witness/defendant]  in  a  subsequent  prosecution,  but  would  be  allowed  to  use 
information derived from the statements.” (citations omitted)).  

        Under American constitutional law, if a witness is compelled to testify, he 
must be granted use and derivative use immunity. See Kastigar v. United States, 406 
U.S. 441 (1972). Pursuant to 18 U.S.C. §§ 6002–05, “the United States Government 
may  compel  testimony  from  an  unwilling  witness,  who  invokes  the  Fifth 
Amendment privilege against compulsory self‐incrimination, by conferring on the 
witness  immunity  from  use  of  the  compelled  testimony  in  subsequent  criminal 
proceedings, as well as immunity from use of evidence derived from the testimony.” Id. 
at 442 (emphasis added). 




                                           6 
up.4  Robson  soon  pleaded  guilty  and  became  an  important 
cooperator,  substantially  assisting  the  DOJ  with  developing  its  case. 
Ultimately,  Robson  was  the  sole  source  of  certain  material 
information supplied to the grand jury that indicted Allen and Conti 
and, after being called as a trial witness by the Government, Robson 
provided  significant  testimony  to  the  petit  jury  that  convicted 
Defendants.    

        In October 2014, a grand jury returned an indictment charging 
Defendants  with  one  count  of  conspiracy  to  commit  wire  fraud  and 
bank fraud, in violation of 18 U.S.C. § 1349, as well as several counts 
of wire fraud, in violation 18 U.S.C. § 1343.5  Following a trial held in 
October  2015  in  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (Jed  S.  Rakoff,  Judge),  a  jury  convicted  on  all 
counts.  The  District  Court  sentenced  Allen  principally  to  two  years’ 

        4  In  connection  with  its  investigations  into  LIBOR  manipulation,  the 
Government  submits  that  it  has  charged  more  than  a  dozen  individuals 
(including Allen and Conti) with criminal conduct. Gov’t Ltr., Docket No. 94, at 1–
2.  Only  Allen  and  Conti  have  gone  to  trial  in  the  United  States,  but  two  other 
individuals  have  pleaded  not  guilty  and  proceedings  against  them  remain 
pending. Id. at 2. Charges were dismissed against four defendants, six defendants 
pleaded  guilty  and  there  are  additionally  two  fugitives.  Id.  The  Government 
further  submits  that  the  “United  Kingdom  has  to  date  charged  19  individuals 
with LIBOR‐related crimes and is seeking to extradite four additional individuals 
for  prosecution.  One  individual  was  convicted  upon  pleading  guilty  and  four 
were convicted after trial. Six individuals were acquitted after trial. Cases against 
the others remain pending.” Id. 

          See  Joint  Appendix  (“JA”)  41–76.  Ultimately,  pursuant  to  a  superseding 
        5

indictment returned on June 23, 2015, Allen was charged with eighteen counts of 
wire fraud, and Conti was charged with eight counts of wire fraud. See JA 77–112. 




                                             7 
imprisonment  and  Conti  to  a  year‐and‐a‐day’s  imprisonment.6 
Agreeing that Defendants had raised a “substantial issue” for appeal, 
the District Court granted bail pending appeal.7  

       In their appeal, Allen and Conti challenge their convictions on 
several grounds. We address only their Fifth Amendment challenge, 
however, and conclude as follows.  

       First,  the  Fifth  Amendment’s  prohibition  on  the  use  of 
compelled testimony in American criminal proceedings applies even 
when a foreign sovereign has compelled the testimony.  

       Second, when the government makes use of a witness who has 
had  substantial  exposure  to  defendant’s  compelled  testimony,  it  is 
required under Kastigar v. United States, 406 U.S. 441 (1972), to prove, 
at a minimum, that the witness’s review of the compelled testimony 
did not shape, alter, or affect the evidence used by the government.  

       Third,  a  bare,  generalized  denial  of  taint  from  a  witness  who 
has  materially  altered  his  or  her  testimony  after  being  substantially 
exposed  to  a  defendant’s  compelled  testimony  is  insufficient  as  a 
matter of law to sustain the prosecution’s burden of proof. 




       6 The District Court imposed mandatory special assessments of $1,900 for 
Allen and $900 for Conti but did not impose any supervised release or any fine on 
either Defendant. Special Appendix (“SPA”) 68–71, 74–77. 

        JA 714 (“[T]he Kastigar issue is not without some appellate interest.”).  
       7




                                         8 
        Fourth,  in  this  prosecution,  Defendants’  compelled  testimony 
was “used” against them, and this impermissible use before the petit 
and grand juries was not harmless beyond a reasonable doubt.  

        Accordingly,  we  REVERSE  the  judgments  of  conviction  and 
hereby DISMISS the indictment.  

                                  I. BACKGROUND8 

A. LIBOR 

        Some  journalists  and  bankers  have  called  LIBOR  the  world’s 
most  important  number.9  It  is  a  “benchmark”  and  “reference” 
interest  rate  meant  to  reflect  the  available  borrowing  rates  on  any 
given day in the “interbank market”—in which banks borrow money 
from  other  banks.  The  so‐called  LIBOR  fixed  rates,  as  published 

        8  Because  Allen  and  Conti  “appeal  from  judgments  of  conviction  entered 
after a jury trial, we draw the facts from the evidence presented at trial, viewed in 
the light most favorable to the government.” United States v. Vilar, 729 F.3d 62, 68 
n.2 (2d Cir. 2013). 
        9  See, e.g., Gavin Finch & Liam Vaughan, The Man Who Invented the World’s 
Most  Important  Number,  Bloomberg  Markets  (Nov.  29,  2016), 
https://www.bloomberg.com/news/features/2016‐11‐29/the‐man‐who‐invented‐
libor‐iw3fpmed;  Liam  Vaughan  &  Gavin  Finch,  Libor  Scandal:  The  Bankers  Who 
Fixed  the  World’s  Most  Important  Number,  Guardian  (Jan.  18,  2017), 
https://www.theguardian.com/business/2017/jan/18/libor‐scandal‐the‐bankers‐
who‐fixed‐the‐worlds‐most‐important‐number; Juliet Samuel & Chiara Albanese, 
No  Fix  for  Libor:  Benchmark  Still  Broken,  Regulators  Say,  Wall  St.  J.  (July  7,  2015) 
https://www.wsj.com/articles/libor‐reform‐has‐not‐gone‐far‐enough‐says‐
regulator‐1436195584  (stating  LIBOR  is  “known  as  ‘the  world’s  most  important 
number’”). 




                                                9 
daily,  are  regularly  incorporated  into  the  terms  of  financial 
transactions  entered  into  across  the  globe,  and  the  overall  value  of 
these LIBOR‐tied transactions reaches (measured in U.S. dollars) into 
the hundreds of trillions.10  

       Throughout the time period relevant to this case, LIBOR rates 
were  administered  by  a  private  trade  group,  the  British  Bankers’ 
Association (“BBA”). As summarized by a New York Federal Reserve 
staff report: 

       LIBOR’s origination has been credited to a Greek banker 
       by  the  name  of  Minos  Zombanakis,  who  in  1969 
       arranged  an  $80  million  syndicated  loan  from 
       Manufacturer’s Hanover to the Shah of Iran based on the 
       reported  funding  costs  of  a  set  of  reference  banks.  In 


       10 According to a New York Federal Reserve staff report: 

       LIBOR  serves  two  primary  purposes  in  modern  markets:  as  a 
       reference  rate  and  as  a  benchmark  rate.  A  reference  rate  is  a  rate 
       that financial instruments can contract upon to establish the terms 
       of  agreement.  A  benchmark  rate  reflects  a  relative  performance 
       measure,  oftentimes  for  investment  returns  or  funding  costs. 
       LIBOR serves as the primary reference rate for short‐term floating 
       rate  financial  contracts  like  swaps  and  futures.  At  its  peak, 
       estimates  placed  the  value  of  such  contracts  at  upwards  of  $300 
       trillion. Variable rate loans, primarily adjustable rate mortgages [ ] 
       and  private  student  loans,  are  also  often  tied  to  LIBOR.  As  a 
       benchmark  rate,  it  is  also  an  indicator  of  the  health  of  financial 
       markets.  The  spreads  between  LIBOR  and  other  benchmark  rates 
       can signal changing tides in the broad financial environment. 

Hou & Skeie, note 1, ante, at 2–3 (citation and footnote omitted).  




                                            10 
         addition to providing loans at rates tied to LIBOR, banks 
         whose  submissions  determined  the  fixing  had  also 
         begun  to  borrow  heavily  using  LIBOR‐based  contracts 
         by  the  mid‐1980s,  creating  an  incentive  to  underreport 
         funding costs. As a result, the [BBA] took control of the 
         rate  in  1986  to  formalize  the  data  collection  and 
         governance  process.  In  that  year,  LIBOR  fixings  were 
         calculated for the U.S. dollar, the British pound, and the 
         Japanese  yen.  Over  time,  the  inclusion  of  additional 
         currencies and integration of existing ones into the euro 
         left the BBA with oversight of fixings over ten currencies 
         as of 2012.11 

During  that  period  of  time,  there  was  no  direct  governmental 
regulation of LIBOR submissions.12 


         11  Id.  at  1  (citation  omitted).  According  to  a  Wall  Street  Journal  report  in 
2007: 

         The Libor became popular because in the 1980s the world needed a 
         short‐term rate on which to benchmark the costs for loans between 
         banks.  At  the  time,  the  interest  rates  banks  charged  other  banks 
         and  big  companies  lacked  a  universally  accepted  basis.  British 
         bankers’  stab  at  one  took  hold  faster  than  others,  and  it  is  now  a 
         benchmark for many globally traded debt securities. 

Ian McDonald & Alistair MacDonald, Why Libor Defies Gravity: Divergence of a Key 
Global Rate Points to Strain, Wall St. J. (Sept. 5, 2007), https://www.wsj.com/articles/ 
SB118891774435316875. 

          In 2012, Martin Wheatley, who was then managing director of the FSA 
         12

and slated to become the first Chief Executive of the soon‐to‐be‐established FCA, 
conducted a review of potential reforms to LIBOR (the “Wheatley Review”). This 
review  culminated  in  the  issuance  of  a  final  report.  See  The  Wheatley  Review  of 
LIBOR:  Final  Report  (the  “Wheatley  Report”)  (Sept.  2012)  https://www.gov.uk 




                                               11 
        For each of the world’s major currencies, the BBA assembled a 
panel of banks—typically established institutions that were active in 
the  interbank  market  in  that  currency  and  had  a  large  presence  in 
London. The LIBOR panels for the U.S. Dollar (“USD”) and Japanese 
Yen  (“JPY”)  consisted  of  16  banks,  including  Rabobank,  a  Dutch 
bank.13 As explained below, these panel banks submitted the figures 
that the BBA used to calculate a currency’s official LIBOR rates. 

        According  to  the  LIBOR  “definition”  on  the  BBA’s  website 
during  the  relevant  time  period,  each  panel  bank,  every  day  at 
around 11 a.m. London time, was to “contribute the rate at which it 
could borrow funds, were it to do so by asking for and then accepting 




/government/uploads/system/uploads/attachment_data/file/191762/wheatley_revi
ew_libor_finalreport_280912.pdf.  That  report  recommended  “comprehensive 
reform of LIBOR,” id. at 7–8, noting, among other things, that “there is no directly 
applicable specific regulatory regime covering [LIBOR submissions],” id. at 11. In 
April  2013,  several  reforms  were  enacted,  including  “statutory  regulation  of  the 
administration of, and submission to, LIBOR; an Approved Persons regime; and 
both  civil  and  criminal  enforcement.”  ICE  Benchmark  Administration,  Roadmap 
for  ICE  LIBOR  (Mar.  18,  2016),  https://www.theice.com/publicdocs/ICE 
_LIBOR_Roadmap0316.pdf.  In  February  2014,  ICE  Benchmark  Administration 
replaced the BBA as the administrator of LIBOR, now known as “ICE LIBOR.” Id.  
        13  Rabobank  is  a  “co‐operative  owned  bank,  which  is  the  Netherlands’ 
biggest  lender,”  and  “which  was  formed  [over  a  century  ago]  to  serve  Dutch 
farmers  and  later  branched  into  international  and  investment  banking.”  Laura 
Noonan  &  Pan  Kwan  Yuk,  Rabobank  To  Cut  9,000  More  Jobs  and  Shrink  Balance 
Sheet,  Financial  Times  (Dec.  9,  2015),  https://www.ft.com/content/38a8afea‐9e9f‐
11e5‐b45d‐4812f209f861.  




                                           12 
inter‐bank offers in reasonable market size just prior to 1100.”14 Each 
panel  bank  typically  designated  a  particular  employee  to  be 
principally  responsible  for  submitting  that  bank’s  LIBOR 
contributions  generally  or  for  a  particular  currency  or  set  of 
currencies.  That  employee,  a  so‐called  LIBOR  submitter,  would 
submit multiple rates within each currency that varied based on the 
hypothetical  loan’s  “tenor,”  or  duration  (pursuant  to  the  basic 
proposition  that  the  interest  rate  of  a  loan  will  vary  based,  among 
other  things,  on  the  loan’s  duration).  There  were  fifteen  tenors 
ranging from overnight to one year—e.g., one month (or “1M”), three 
months (or “3M”), and so forth.  

       After  receiving  submissions  from  each  panel  bank,  the  BBA 
would, within each tenor of each currency, sort the submissions from 
lowest  to  highest,  disregard  the  lower  and  upper  quartiles,  and 
average  the  remaining  submissions.  The  resulting  number  became 
the  LIBOR  fixed  rate  and  was  released  to  the  public  daily  (through 
Thomson  Reuters,  acting  as  the  BBA’s  agent).15  Accordingly,  for 
sixteen‐bank panels like the USD and the JPY panels, each day, and 
with respect to each tenor, the BBA would disregard the highest four 
and  lowest  four  submissions  from  the  panel,  and  then  average  the 

       14 JA 528; see JA 517–32 (LIBOR definitions—substantially the same—from 
2002 to 2008). 
       15  The  individual  submissions  of  each  contributor  panel  bank  were  also 
released simultaneously. One of the reforms to LIBOR, proposed by Wheatley and 
later  enacted,  now  requires  a  three‐month  delay  in  the  release  of  banks’ 
individual submissions. See Wheatley Report, note 12, ante, at 13.  




                                          13 
remaining eight submissions to produce that day’s LIBOR fixed rate 
in each tenor of USD and JPY–e.g., the 1M USD LIBOR rate.  

         As  noted,  LIBOR  fixed  rates,  as  published  every  day  shortly 
after 11 a.m. London time, are incorporated into the terms of financial 
transactions—such  as  so‐called  “interest  rate  swaps”—throughout 
the world.16 An interest rate swap, to take one example of a LIBOR‐
based  financial  instrument,  is  an  agreement  between  two  parties  in 
which  one  agrees  to  pay  a  fixed  interest  rate  on  some  agreed‐upon 
notional  amount,  while  the  other  party  agrees  to  pay  a  floating  rate 
(usually tied to the LIBOR) on that same amount. The two sides agree 
to  exchange  payments  on  agreed‐upon  dates  over  the  course  of  an 
agreed‐upon  time  period.  The  date  on  which  the  floating  rate  is  set 
(or reset) is often called the “fixing” or “fixing date.”17 If the floating 
rate  references  LIBOR,  the  relevant  LIBOR  rate  on  a  fixing  date 
determines how much or how little that party pays. Put simply, one 
party  bets  that  interest  rates  (using  LIBOR  as  the  reference)  will 

            See  generally  Hou  &  Skeie,  note  1,  ante;  see,  e.g.,  Gelboim  v.  Bank  of  Am. 
         16

Corp.,  823  F.3d  759,  765  (2d  Cir.  2016)  (“The  LIBOR‐based  financial  instruments 
held  by  the  appellants  included:  (1)  asset  swaps,  in  which  the  owner  of  a  bond 
pegged to a fixed rate pays that fixed rate to a bank or investor while receiving in 
return  a  floating  rate  based  on  LIBOR;  (2)  collateralized  debt  obligations,  which 
are  structured  asset‐backed  securities  with  multiple  tranches,  the  most  senior  of 
which  pay  out  at  a  spread  above  LIBOR;  and  (3)  forward  rate  agreements,  in 
which  one  party  receives  a  fixed  interest  rate  on  a  principal  amount  while  the 
counterparty  receives  interest  at  the  fluctuating  LIBOR  on  the  same  principal 
amount at a designated endpoint. These examples are by no means exhaustive.”). 

         See,  e.g.,  Government’s  Supplemental  Appendix  (“GSA”)  103–08  (swap 
         17

agreement between Rabobank and Citibank). 




                                                14 
increase,  and  the  other  bets  that  interests  rates  (again,  based  on 
LIBOR) will decrease.  

        In  effect,  and  in  short,  money  changes  hands  as  LIBOR  rates 
change.  And  the  panel  banks,  the  joint  controllers  of  LIBOR  rates, 
themselves  entered  and  were  parties  to  large‐volume  LIBOR‐tied 
transactions as a matter of course. 

B. LIBOR Submissions, and Their Manipulation, at Rabobank 

        As  relevant  here,  Rabobank  was  a  contributor  panel  bank  for 
USD LIBOR and JPY LIBOR. Allen joined Rabobank in 1998 as a cash 
trader and was the bank’s USD LIBOR submitter until 2005, when he 
became  Rabobank’s  Global  Head  of  Liquidity  and  Finance.  In  that 
new  role,  which  he  held  until  being  laid  off  when  Rabobank  closed 
its  London  branch  in  late  2008,  he  was  responsible  for  supervising 
other  cash  traders.  One  of  those  cash  traders  was  Conti,  who 
assumed primary responsibility for USD LIBOR submissions starting 
in 2005 and continuing through 2009, when he quit shortly after his 
job  was  moved  to  Utrecht.18  Another  cash  trader,  Paul  Robson 


          While LIBOR has been called the world’s most important number, it  is 
        18

not  clear  that  anyone  would  call  Allen  and  Conti  “masters”  of  the  LIBOR 
universe.  Cf.  Tom  Wolfe,  Opinion,  Greenwich  Time,  N.Y.  Times  (Sept.  27,  2008), 
http://www.nytimes.com/2008/09/28/opinion/28wolfe.html               (discussing       the 
author’s term “Masters of the Universe,” which referred to “ambitious young men 
(there  were  no  women)  who,  starting  with  the  1980s,  began  racking  up  millions 
every year—millions!—in performance bonuses at investment banks like Salomon 
Brothers,  Lehman  Brothers,  Bear  Stearns,  Merrill  Lynch,  Morgan  Stanley  and 
Goldman Sachs”). According to the presentence reports, Allen earned an annual 
income  at  Rabobank  of  $190,000  (though  the  PSR  does  not  list  his  bonus  range) 




                                           15 
(whose  testimony  is  central  to  the  issue  before  us),  was  primarily 
responsible  for  Rabobank’s  JPY  LIBOR  submissions  during  the 
relevant  time  period.  Others,  including  Allen  himself,  would 
sometimes submit USD LIBOR rates or JPY LIBOR rates when Conti 
or Robson were unavailable. According to the “Final Notice” issued 
to  Rabobank  by  the  FCA  for  its  LIBOR‐related  misconduct, 
“Rabobank did not explicitly have a policy in place to address LIBOR 
submissions  procedures  until  30  March  2011,  and  certain  LIBOR‐
related compliance risks were not addressed until August 2012.”19 




and Conti had an annual income of $141,583 with an annual bonus ranging from 
$50,000 to $186,000.  
        19   U.K.  FCA,  Final  Notice  to  Rabobank  (Oct.  29,  2013),  at  ¶  2.3, 
https://www.fca.org.uk/publication/final‐notices/rabobank.pdf.                 As       already 
explained, there were likewise no governmental regulations of LIBOR during the 
relevant  time  period,  see  note  12,  ante,  leaving  oversight  to  the  BBA,  but  see  note 
38, post.  

        One of the issues that Defendants raise in this appeal relates to the District 
Court’s  denial  of  their  request  to  depose  John  Ewan,  the  LIBOR  Manager  at  the 
BBA during the relevant time period. A U.K. resident and citizen, Ewan declined 
to  appear  at  Defendants’  trial  in  the  United  States,  but  he  testified  in  LIBOR‐
related  trials  in  the  U.K.  that  ended  in  acquittals  for  certain  individuals  and 
convictions  for  others.  Defendants  suggest  that  Ewan’s  testimony  would  have 
been material because it would have directly rebutted the Government’s theory of 
fraud. They argue that the District Court therefore erred in refusing to grant them 
permission  to  depose  Ewan  and  to  use  his  deposition  testimony  at  trial.  The 
Government, however, contests whether, based on Ewan’s equivocal testimony in 
the  United  Kingdom,  Ewan’s  hypothetical  deposition  testimony  in  this  case 
would  have  helped  Allen’s  and  Conti’s  defense.  Given  our  disposition  of  this 
appeal, we need not reach the question and intimate no final view of the issue.   




                                               16 
       In  addition  to  LIBOR  submitters,  Rabobank  also  employed 
derivatives traders who would regularly enter into interest rate swap 
agreements.  It  was  a  routine  practice  of  these  derivatives  traders  to 
submit requests to Conti and Robson (or, at times, their stand‐ins) for 
higher or lower LIBOR submissions. The Government’s theory of the 
case was that these trader requests were dictated by the traders’ (and 
thus  Rabobank’s)  interest  in  having  LIBOR  be  higher  or  lower  on 
particular dates based on the transactions that the trader had entered 
or  positions  they  held.  Allen  and  Conti,  the  Government  alleged, 
honored  those  requests  in  lieu  of  making  good‐faith  estimates  of 
Rabobank’s projected borrowing rates.   

       One  USD  derivatives  trader,  Lee  Stewart  (nicknamed  the 
“Ambassador”), sat in the same line of desks at Rabobank’s London 
office  as  did  Allen  and  the  cash  traders—including  Conti,  the 
principal  USD  LIBOR  submitter.  Stewart  testified  at  trial  that  he 
offered LIBOR requests “out loud,” “in front of everyone,” and never 
used  “code”  or  “tr[ied]  to  hide  what  [he]  was  talking  about.”20 
Robson  testified  that  every  morning  before  11  a.m.,  Conti  led,  and 
Allen  participated  in,  a  “gather[ing]”  and  “discuss[ion]”  of  the  best 
way  to  influence  LIBOR,  prefaced  by  the  shout,  “right,  LIBOR 
times[!]”21  




       20 JA 213–14 (Trial Tr. 259–60). 
       21 Id. at 224 (Trial Tr. 324). 




                                           17 
       By  contrast,  those  derivatives  traders  located  in  other  offices, 
like USD derivatives trader Christian Schluep (located in New York) 
or JPY derivatives trader Takayuki Yagami (located in Tokyo), would 
more  often  submit  their  LIBOR  requests  in  writing.  Thus  there  are 
numerous  arguably  incriminating  written  exchanges  between  the 
latter  traders  and  the  LIBOR  submitters.  Schluep  and  Conti  had 
several  exchanges  regarding  the  setting  of  USD  LIBOR22—for 
example:  

        On  July  17,  2006,  Schluep  asked  Conti,  “IF  ANY 
         CHANCE,  A  HIGH  3MTH  TODAY  PL!”  Conti 
         replied, “[o]k matey . . . high one today.”23  

        On  October  31,  2006,  Schluep  sent  Conti  a  message 
         discussing  market  activity  and  then  stated,  “SMALL 
         FAVOUR  AS  USUAL,  LOW  2S  HIGH  3S  IF 
         POSSIBLE MATEY,” meaning he wanted a low two‐
         month  LIBOR  and  a  high  three‐month  LIBOR.  Conti 
         responded  to  the  earlier  parts  of  Schluep’s  message 
         and added, “[w]ill do matey on the libors.”24  

        On August 13, 2007, Schluep sent a message to Conti, 
         requesting  “HIGH  3S  AND  6S  PLS  TODAY  MATE 
         (ESP  6MNTHS!!)  IF  U  WOULD  BE  SO  KIND  . .  [sic] 
         GOTTA  MAKE  MONEY  SOMEHOW!”  Conti 

       22  During  the  roughly  three‐year  time  period,  Conti  received  seventeen 
written LIBOR requests. 
       23 GSA 26. 
       24 Id. at 116. 




                                         18 
            responded  simply,  “cool,”  to  which  Schluep  replied, 
            “CHEERS TC.. [sic] EVERY LITTLE HELPS!”25  

Schluep also had exchanges with Allen26—for example: 

        On October 6, 2006, Schluep sent a message to Allen 
         stating,  “HELLO  SKIPPER,  CAN  U  PUT  3S  AT  37 
         FOR  ME  TOMORROW  PLS. . .  MANY  THANKS.” 
         Allen replied, “NEVER IN DOUBT!”27  

        On  November  29,  2006,  Schluep  sent  a  message  to 
         Allen asking for a “LOW 1S HIGH 3S LIBOR PLS!!!” 
         Allen  replied  “OK  MATE,  WILL  DO  MY  BEST  .  .  . 
         SPEAK  LATER.”  Schluep  later  thanked  Allen, 
         because  the  submissions  were  “BANG  ON  THE 
         MONEY!”  Allen  replied,  “NO  WORRIES”  and joked 
         that  he  “HAD  TO  WORK  MY  WAY  OUT  OF  AN 
         AMBASS HEADLOCK TO GET THOSE IN!”28 

        On  December  1,  2006,  Schluep  sent  a  message  to 
         Allen stating, “APPRECIATE 3S GO DOWN, BUT A 
         HIGH  3S  TODAY  WOULD  BE  NICE.”  Allen 
         responded,  “I  AM  FAST  TURNING  INTO  YOUR 
         LIBOR BITCH!!!!” Schluep replied, “JUST FRIENDLY 
         ENCOURAGEMENT  THAT’S  ALL,  APPRECIATE 


       25 Id. at 13. 
       26  During  the  roughly  three‐year  time  period,  Allen  received  thirteen 
written LIBOR requests. Allen responded in writing to five of those requests.  
       27 Id. at 8. 
       28 Id. at 6; see JA 233–34 (Trial Tr. 403–04). 




                                           19 
           THE  HELP.”  Allen  replied,  “NO  WORRIES  MATE, 
           GLAD TO HELP[.]”29  

There were similar, if perhaps more explicit and thus arguably more 
incriminating, exchanges between Yagami and Robson regarding the 
setting of JPY LIBOR—for example:  

       On  September  21,  2007,  Robson  told  Yagami  that 
        market  information  supported  a  submission  of  0.85 
        for  the  one‐month  JPY  LIBOR.  Yagami  asked  for  a 
        higher  rate,  specifically  0.90.  Robson  agreed,  even 
        though  he  would  “probably  get  a  few  phone  calls,” 
        telling  Yagami  that  there  were  “bigger  crooks  in  the 
        market than us guys!”30  

       On  March  19,  2008,  Yagami  told  Robson  “[w]e  have 
        loads  of  6mth  fixings  today”  and—conveying  a 
        request from another trader—asked Robson to submit 
        1.10 for the six‐month yen LIBOR. Robson responded 
        that market information supported a 1.03 submission 
        for  the  six‐month  LIBOR  but  that  he  would  submit 
        1.10 as asked, even though it would likely prompt “a 
        phone  call.”  Robson  added  that  it  “will  be  quite 
        funny  to  see  the  reaction”  to  his  submission  at 
        Yagami’s requested rate.31 




      29 GSA 10. 
      30 Id. at 18–19. 
      31 Id. at 109–10. 




                                   20 
        Whether  Allen  and  Conti  did,  in  fact,  accommodate  trader 
requests  by  adjusting  their  LIBOR  submissions  was  an  issue  that 
Defendants  contested  at  trial.  Although  Allen  and  Conti  claim  they 
ignored  the  trader  requests,  the  Government  presented  evidence  at 
trial  purporting  to  show  that  these  trader  requests  were 
accommodated.  For  instance,  on  August  13,  2007,  Schleup  e‐mailed 
Conti  and  said:  GONNA  NEED  A  FRICKIN  HIGH  6  MTH  FIX 
TOMORROW IF OK WITH U ..... 5.42?”32 The next day, Schluep sent 
a  reminder  and  Allen  informed  another  trader  that  the  six‐month 
LIBOR  submission  would  be  5.42  because  “i  think  thats  [sic]  what 
[C]hristian  [Schluep]  needs.”33  The  Rabobank  submission  for  six‐
month USD LIBOR that day was 5.42.34  

        To  be  clear,  Defendants  did  not  argue  at  trial  that  it  was 
permissible  to  accommodate  such  requests.  Allen  and  Conti  agreed 
with the Government that making submissions based on the interests 
of Rabobank’s traders was not permitted.35 And Defendants and the 
Government  further  agreed—putting  aside  whether,  in  the  end,  
Allen and Conti honored or ignored trader requests—that the process 
for  submitting  LIBOR  involved  collecting  “market  information”  in 
the  morning,  typically  from  brokers  who  would  canvass  the  rates 

        32 Id. at 15. 
        33 Id. at 17. 
        34 Id. at 47. 

          See Trial Tr. 1277–78 (“Q. Would you have considered it impermissible at 
        35

that time to take a trader’s position into account? A. Yes.”); id. at 1289; id. at 1303.   




                                           21 
that  might  be  on  offer  in  the  market.  There  was  further  agreement 
that, as “estimates,”36 LIBOR submissions were necessarily imprecise 
even  when  there  was  decent  market  information,  such  that,  at  any 
given  time,  there  existed  a  “range”  of  reasonable  LIBOR 
submissions.37  This  imprecision  was  exacerbated  during  periods  of 
illiquidity  in  the  interbank  market,  such  as  the  financial  crisis  in 
2007–2008.  In  a  September  26,  2008  phone  call,  for  example,  the 
BBA’s LIBOR Manager, John Ewan, told Allen that LIBOR is “just a 
line  in  the  sand.  What’s  it  based  on?  Nothing.”38  At  the  same  time, 
however,  the  Government  presented  evidence  that  Defendants 
understood that it was improper to take Rabobank’s traders interests 
into account in determining their submissions, and that their proper 
role was to give an honest estimate of Rabobank’s borrowing costs. 

        Where  Defendants  and  the  Government  parted  ways  on  the 
facts  was  whether  the  traders’  requests  were  honored.  While  Conti 
did  not  take  the  stand  at  trial,  Allen  testified  that  he  never  actually 


        36 Gov’t Br. 11; Defs.’ Br. 13–14. 
        37 See JA 225 (Trial Tr. 333–34). 

          Id. at 507. The Government’s witnesses, Robson and Stewart, echoed this 
        38

assessment. Robson testified that he had viewed the LIBOR submission process as 
“nonsense”  and  as  “a  charade,”  and  that  he  eventually  “decided  not  to  spend 
much  time  worrying  about  it.”  Id.  at  249  (Trial  Tr.  518).  When  Robson  first  met 
with prosecutors in July 2014, he “told them that [by 2007] LIBOR in general was 
absolute garbage.” Id. at 251 (Trial Tr. 553). At the time, Stewart referred to LIBOR 
as  a  “made‐up  number,”  though  at  trial  he  clarified  that  an  “[e]ducated  guess 
would probably be more appropriate.” Id. at 217 (Trial Tr. 274–75). 




                                              22 
accommodated  such  requests.39  On  direct  examination  by  the 
Government,  by  contrast,  Robson—Rabobank’s  JPY  LIBOR 
submitter—explained  that  LIBOR’s  lack  of  precision  allowed  him  to 
accommodate trader requests without raising eyebrows: 

      [Robson].  I  would  ask  the  broker  where  he  felt  the 
      LIBORs  would  be.  They  would  then  give  us—for 
      example, three months they would give us a number of 
      submissions  or  possible  rates  where  the  three  months 
      could be depending on credit rates and stuff like that. So 
      there would be kind of a range of two or three numbers 
      where LIBOR could possibly be. 

      Q. Before I ask about trader positions, let’s say no trader 
      request  was  made.  What  would  you  do  with  that 
      information?  

      [Robson]. I would go straight down the middle as much 
      as  I  could.  So,  for  example,  if  the  broker  came  on  and 
      said,  three  months  I  think  I’m  hearing  might  be  80, 
      might  be  85,  might  be  90,  but  probably  75,  I  would  go 
      down the middle.  

      Q. Now, let’s say you, in fact, had a trader request where 
      a  trader  wanted  you  to  submit  a  LIBOR  to  favor  their 
      position. What would you do?  

      [Robson].  So  given  those  circumstances,  if  one  of  the 
      traders had contacted and said three months, if I needed 
      a higher three months, I would have moved it higher at 

      39 See, e.g., id. at 300–01 (Trial Tr. 1222, 1227). 




                                            23 
         his request. I would have moved it towards the 90 level 
         or set 90.  

         Q. Was that permissible? 

         [Robson]. No, it wasn’t.40 

Moreover,  Robson  proffered  to  the  Government  that  Conti  likewise 
accommodated trading positions when making LIBOR submissions.41 
And  Robson  was  the  sole  source  of  trial  and  grand  jury  testimony 
that Allen specifically directed and instructed others in this scheme.42 

         The  scheme  was  established  by  May  2006  and  continued 
through  early  2011;  as  noted  previously,  however,  Allen  and  Conti 
left Rabobank in 2008 and 2009, respectively.  


         40 Id. at 225 (Trial Tr. 333–34). 

           By  contrast,  Stewart  acknowledged  that  Conti  “was  free  to  ignore  [his] 
         41

preferences.”  Id.  at  215  (Trial  Tr.  266–67)  (“Q.  Generally,  after  you  express 
preferences like this there was no follow‐up conversation, is that right? A. No, not 
really. Q. It was ultimately up to [Conti] to decide what rate he would submit? A. 
Yeah.  Q.  [Conti]  was  free  to  ignore  your  preferences?  A.  Yeah.”).  Yagami,  a  JPY 
trader, did not testify about a single instance in which Conti was responsible for a 
JPY LIBOR submission. 

           Id. at 980 (Transcript of Kastigar Hearing (“Kastigar Hearing Tr.”), at 253) 
         42

(“Q.  Isnʹt  it  a  fact  that  there  is  not  a  single  witness  that  told  you  that  Mr.  Allen 
instructed them to accommodate trader requests, other than Paul Robson? [Agent 
Weeks]. That’s correct.”). By contrast, Stewart agreed that Allen had never given 
him a “directive to try to influence the LIBOR rate.” Id. at 210 (Trial Tr. 192). And 
Yagami  never  discussed  the  LIBOR  submission  process  with  Allen.  Id.  at  262 
(Trial  Tr.  703)  (“Q.  Sir,  you  have  never  spoken  to  Tony  Allen  about  the  LIBOR 
submission process, have you? [Yagami]. No.”).  




                                                 24 
C. Investigation and Indictment 

        By 2013, the British and American authorities had commenced 
LIBOR‐related  investigations  into  Rabobank  and  other  institutions. 
As part of their investigations, the U.K. FCA and the U.S. DOJ began 
conducting interviews.  

        The  FCA’s  interviews  were  compulsory;  they were  conducted 
under  a  grant  of  direct  (but  not  derivative)  use  immunity,43  and  a 
witness’s  failure  to  testify  under  such  terms  could  result  in 
imprisonment.44 In order to avoid potential problems under Kastigar, 
the DOJ took care to conduct their interviews wholly independently 
of the FCA’s interviews and their fruits. Specifically, the FCA agreed 
to procedures to maintain a “wall” between its investigation and the 
DOJ’s  investigation,  including  a  “day  one/day  two”  interview 
procedure in which the DOJ interviewed witnesses prior to the FCA. 
In  accordance  with  that  protocol,  the  FCA  interviewed  Robson  (on 
January 17, 2013), Conti (on January 25, 2013), and Allen (on June 20 
and  21,  2013),  among  others.  Robson,  in  his  compelled  testimony  to 
the FCA, denied any improper conduct at Rabobank.  


        43 On the differences between direct and derivative use, see note 3, ante.  

          There is no dispute that Defendants were compelled to testify. See, e.g., 
        44

Gov’t Br. 25 (discussing “Robson’s exposure to testimony by defendants that was 
compelled by regulatory authorities in the United Kingdom”); id. at 131, 132, 137, 
138  (quoting  with  approval  the  District  Court’s  reference  to  Allen’s  and  Conti’s 
FCA  testimony  as  “the  defendants’  compelled  testimony”  or  their  “compelled 
statements”). 




                                            25 
        In  November  2013,45  the  FCA  initiated  an  enforcement  action 
against  Robson  and,  following  its  normal  procedure,  disclosed  to 
Robson  the  relevant  evidence  against  him,  including  the  compelled 
testimony  of  Allen  and  Conti.  Robson’s  attorney  instructed  him  to 
review  the  materials  sent  by  the  FCA  in  preparation  for  a  meeting 
between  Robson  and  his  attorney.  Robson  “reviewed  the  materials 
over the  course  of two  to  three  successive  or  nearly  successive days 
sometime in or about November and/or December of 2013.”46 During 
this  review,  Robson  underlined,  annotated,  and  circled  certain 
passages of  both  Allen’s  and  Conti’s  compelled  testimony.47  Robson 
also  took  roughly  five  pages  of  handwritten  notes.  Before  Robson 
had  the  chance  to  discuss  this  material  with  his  attorney,  however, 
the  FCA  stayed  its  regulatory  proceeding  in  favor  of  a  criminal 
prosecution  of  Robson  by  the  DOJ.  On  instruction  from  his  lawyer, 

        45  The  prior  month,  on  October  29,  2013,  the  DOJ  entered  into  a  deferred 
prosecution agreement (“DPA”) with Rabobank. See United States v. Allen, 160 F. 
Supp.  3d  684,  689  (S.D.N.Y.  2016).  The  essence  of  the  DPA  bargain  is  that  in 
exchange for its cooperation, the Government refrains from prosecution. See, e.g., 
United  States  v.  HSBC  Bank  USA,  N.A.,  ‐‐‐  F.3d  ‐‐‐,  2017  WL  2960618,  at  *2–3  (2d 
Cir.  July  12,  2017).  “Under  a  typical  DPA  with  a  corporate  defendant,  the 
defendant admits to a statement of facts, submits to the filing of criminal charges 
against  it  on  the  basis  of  those  facts,  and  agrees  to  a  forfeiture  or  fine  and  to 
institute  remedial  measures.  In  exchange,  the  government  agrees  to  defer 
prosecution  and  to  ultimately  seek  dismissal  of  all  charges  if  the  defendant 
complies  with  the  DPA.  If  the  government  determines  that  the  defendant  has 
breached  the  DPA,  however,  the  government  may  rip  up  the  agreement  and 
pursue the prosecution.” Id. at *2.  
        46 Kastigar Hearing Tr. 20. 
        47 See JA 742–851. 




                                               26 
Robson placed the FCA materials in a box, put them in his attic, and 
did not review them further.48  

        On  April  28,  2014,  a  grand  jury  in  the  United  States  District 
Court for the Southern District of New York returned an indictment 
charging  Robson  (Rabobank’s  JPY  submitter)  and  two  JPY 
derivatives  traders,  Paul  Thompson  and  Tetsuya  Motomura,  with, 
inter  alia,  wire  fraud.  The  Government  had  not  requested  that  the 
grand jury indict Conti or Allen.49  

        In  mid‐July  2014,  the  DOJ  first  interviewed  Robson  at  a  so‐
called  proffer  session.50  On  August  5,  2014,  Robson  signed  a 


        48 Kastigar Hearing Tr. 6–7; see also id. at 76–88. 
        49 Id. at 227. 
        50  One  typically  “participate[s]  in  a  proffer  session  in  the  hopes  of 
obtaining a cooperation agreement.” United States v. Oluwanisola, 605 F.3d 124, 127 
(2d  Cir.  2010).  Such  proffer  sessions  are  typically  conducted  pursuant  to  an 
agreement in which the government may use the interviewee’s statements at the 
proffer session only as rebuttal evidence, and the defendant waives any objection 
to  such  use.  See  United  States  v.  Velez,  354  F.3d  190,  196  (2d  Cir.  2004)  (“[A] 
defendant remains free to present evidence [at trial] inconsistent with his proffer 
statements,  with  the  fair  consequence  that,  if  he  does,  the  Government  is  then 
permitted to present the defendant’s own words in rebuttal.” (internal quotation 
marks  and  alterations  omitted));  see,  e.g.,  Oluwanisola,  605  F.3d  124  at  127–28 
(discussing  an  agreement  that  the  government  would  not  use  any  statements 
except  “as  substantive  evidence  to  rebut,  directly  or  indirectly,  any  evidence 
offered or elicited, or factual assertions made, by or on behalf of [the interviewee] 
at any stage of a criminal prosecution”). There is no guarantee that proffers will 
give  rise  to  a  cooperation  agreement.  See,  e.g.,  id.  at  128  (“The  government 
determined  that  Oluwanisola  was  not  fully  truthful  regarding  the  scope  of  his 
involvement  with  the  conspiracy  and  did  not  offer  him  a  cooperation 




                                             27 
cooperation  agreement  and  shortly  thereafter  pleaded  guilty.  At 
Robson’s  plea  hearing,  the  prosecutor  informed  the  District  Court 
that  “there  is  . . .  a  chance  that  we  would  seek  a  superseding 
indictment in light of information that has come to light from our two 
cooperators”51  and  that  there  was  “a  distinct  possibility”  the  new 
indictment would “involve[ ] other individuals.”52  

        So  it  did.  On  October  16,  2014,  the  grand  jury  returned  a 
superseding  indictment  charging  two  new  individuals—Allen  and 
Conti—with one count of conspiracy to commit wire fraud and bank 
fraud as well as several counts of wire fraud. It is not disputed that 
the  Government’s  presentation  of  evidence  to  the  grand  jury  that 
indicted Defendants relied on evidence that Robson had provided.53 
While  Robson  did  not  himself  testify,  the  new  information  he  gave 
was  relayed  to  the  grand  jury  through  FBI  Special  Agent  Jeffrey 


agreement.”). While the statements made by the would‐be cooperator at a proffer 
session  are  granted  “use  immunity,”  they  are  not  granted  “derivative‐use 
immunity.” See United States v. Christian, 111 F. Supp. 3d 287, 305 (E.D.N.Y. 2015). 
That means that the statements can be used by the Government to develop further 
information  that  could  be  used  against  the  defendant  in  the  event  that  the  case 
does  go  to  trial.  See  United  States  v.  Ramos, 685  F.3d  120,  127  (2d  Cir.  2012)  (“An 
individual  who  makes  self‐incriminating  statements  without  claiming  the  [Fifth 
Amendment]  privilege  is  deemed  not  to  have  been  ‘compelled’  but  to  have 
spoken voluntarily.”). 

           Yagami  had  previously  agreed  to  cooperate  with  the  U.S.  government 
        51

and, on June 10, 2014, pleaded guilty to conspiracy charges. 
        52 JA 903. 
        53 See Allen, 160 F. Supp. 3d at 697; see also Kastigar Hearing Tr. 238–42.  




                                               28 
Weeks,  who  did  testify.54  And  Weeks’s  testimony  to  the  grand  jury 
on  certain  matters  derived  exclusively  from  Robson.55  In  particular, 
Robson  was  the  only  source  for  Weeks’s  testimony  that  Allen 
“instructed,  specifically  instructed,  LIBOR  submitters  in  London  to 
consider  the  positions  and  the  requests  of  Rabobank  traders  and 
adjust their submissions for LIBOR and various currencies based on 
the means of those traders,”56 and that “Mr. Robson said that sitting 
near  Mr.  Conti  he  was  aware  that  Mr.  Conti  set  U.S.  dollar  LIBOR 
rates in which he considered his own positions as appropriate reason 
or justification for setting the rates.”57  

D. Trial and Post‐Trial Kastigar Hearing 

       Allen  and  Conti  each  waived  his  right  to  contest  extradition 
from  the  U.K.  and  appeared  voluntarily.  Prior  to  trial,  they  moved 
under  Kastigar  to  dismiss  the  indictment  or  suppress  Robson’s 
testimony, but the District Court opted to address any Kastigar issues 
after  trial  “in  accordance  with  prevailing  practice  in  the  Second 




       54 Kastigar Hearing Tr. 238–42. 
       55 Id. 
       56 JA 907. 
       57 Id. at 910. 




                                          29 
Circuit.”58  Trial  thus  commenced  on  October  14,  2015,  and  lasted 
approximately three weeks.  

        At  trial,  the  Government’s  case‐in‐chief  consisted  of 
documentary evidence (e.g., e‐mails, “instant chats,” and phone calls 
involving  Allen,  Conti,  or  their  alleged  co‐conspirators)  and 
testimony from eight witnesses, including three cooperators: Stewart, 
Yagami,  and  Robson.59  In  addition  to  cross‐examination  of  the 
Government’s  witnesses,  Allen  and  Conti  each  offered  an  expert 
witness,60  and  Allen  testified  in  his  own  defense.  On  November  5, 
2015,  the  jury  returned  a  verdict  of  guilty  on  all  counts  (nineteen 
counts, in total, for Allen and nine for Conti). 

        Defendants’  Kastigar  challenge  remained  pending,  however.61 
Beginning  on  December  16,  2015,  the  District  Court  held  a  two‐day 


        58 JA 921. We offer no opinion here regarding the merits of such a practice 
or whether such a practice prevails. This decision by a district court is an exercise 
of its discretion. 
        59    The  Government  also  called  an  expert  who  explained  LIBOR  and  its 
connection  to  derivative  transactions,  see  Trial  Tr.  115–61;  an  FBI  accountant,  see 
id.  at  843–960;  and  three  “counterparty”  witnesses  (i.e.,  individuals  who  were  at 
one  time  employed  by  an  entity  that  had  entered  into  a  derivatives  transaction 
with Rabobank during the relevant time period), see id. at 494–510, 822–43.  
        60 Conti’s expert analyzed the effect of Rabobank’s LIBOR submissions on 
the  trading  books  of  certain  Rabobank  derivatives  traders,  and  Allen’s  expert 
compared Rabobank’s LIBOR submissions with the contemporaneous borrowing 
conditions in the London interbank market. See Trial Tr. 981–1029, 1034–1156.  

          Defendants  also  filed  post‐trial  motions,  pursuant  to  Federal  Rules  of 
        61

Criminal  Procedure  29(c)  and  33(a),  for  acquittal  or  for  a  new  trial,  respectively, 




                                              30 
hearing  on  Kastigar  issues  at  which  Robson  and  Agent  Weeks 
testified.  During  this  hearing  it  came  to  light  that  Robson  had  not 
only  read  but  also  marked  up,  and  drafted  notes  regarding, 
Defendants’  compelled  testimony,  and  that  material  parts  of  Agent 
Weeks’s testimony to the grand jury derived solely from Robson.62  

        Following  subsequent  Kastigar  briefing  from  the  parties,  the 
District  Court  denied  Defendants’  motion  by  written  opinion.  The 
District  Court  held  that,  assuming  Kastigar  applies  to  testimony 
compelled by a foreign power, there had been no Kastigar violation.63 
In  its  ruling,  the  District  Court  explicitly  declined  to  apply  case  law 
of  the  United  States  Court  of  Appeals  for  the  District  of  Columbia 
Circuit  (“D.C.  Circuit”)  on  the  legal  standards  applicable  when  a 


which  the  District  Court  denied.  See  United  States  v.  Allen,  160  F.  Supp.  3d  698 
(S.D.N.Y. 2016).  

          While Robson’s marked‐up copies of Defendants’ compelled testimony 
        62

were produced and are in the record, Robson asserted attorney‐client privilege 
over his handwritten notes. See Kastigar Hearing Tr. 82–88. Defendants’ motion to 
compel production of those notes was denied. See United States v. Robson et al., 
1:14‐cr‐00272‐JSR (S.D.N.Y.) (“District Court Docket”), Docket No. 206. The 
annotated transcripts suggest areas in which Robson’s testimony was affected by 
his reading. For example, during his FCA interview, Robson said he “really [did 
not] know” the particulars of how the bonuses were structured because Allen was 
the one who “made the decisions” about that. JA 727–28. In reviewing Allen’s 
compelled testimony, he circled sections concerning bonus structures. Id. at 744–
45. When he testified at the Defendants’ trial, he testified about the “bonus pool” 
in accord with how Allen had described the system in his compelled testimony to 
the FCA. Id. at 234 (Trial Tr. 407).  
        63 See Allen, 160 F. Supp. 3d at 690 n.8.  




                                             31 
government  witness  has  previously  reviewed  a  defendant’s 
compelled  testimony.64  Looking  to  Second  Circuit  precedent,  the 
District  Court  concluded  that  Robson’s  review  of  Defendants’ 
compelled  testimony  did  not  taint  the  evidence  he  later  provided, 
because the Government had shown an independent source for such 
evidence,       “to      wit,     [Robson’s]        personal        experience        and 
observations.”65 

                                  II. DISCUSSION 

        Although  Defendants  raise  a  number  of  substantial  issues  on 
appeal,  we  reach  only  their  Kastigar  challenge.  Defendants  contend 
that the Government violated their Fifth Amendment rights when it 
used—in  the  form  of  tainted  evidence  from  Robson—their  own 
compelled  testimony  against  them.  Specifically,  they  argue  that  the 
District Court applied the wrong legal standard in assessing whether 
the evidence provided by Robson was tainted by his review of their 
compelled  testimony.  They  also  assert  that,  properly  assessed,  the 
Government  cannot  meet  its  burden  of  showing  that  Robson’s 
evidence  was  not  tainted,  and  that  the  prosecution’s  use  of  tainted 
evidence from Robson was not harmless beyond a reasonable doubt. 


           Id.  at  691  n.9  (“While  the  Court  is  of  the  view  that  the  Government 
        64

would  likely  meet  its  Kastigar  burden  under  the  standards  of  the  D.C.  Circuit, 
especially in light of U.S. v. Slough, 641 F.3d 544 (D.C. Cir. 2011), the Court sees no 
reason  to  discuss  this  matter  further,  as  the  Court  is  obligated  to  apply  the 
standards set by the Second Circuit.”).  
        65 Allen, 160 F. Supp. 3d at 697.  




                                              32 
        The  Government  takes  a  different  view.  It  submits,  as  a 
threshold argument, that testimony compelled by a foreign sovereign 
and  used  in  a  U.S.  criminal  prosecution  “do[es]  not  implicate  the 
Fifth  Amendment.”66  In  the  event  that  the  Fifth  Amendment  does 
apply,  the  Government  argues  that  the  District  Court  employed  the 
correct legal standard to determine, properly, that evidence provided 
by Robson was untainted. In the alternative, the Government argues 
that any use of tainted evidence was harmless. 

        For  the  reasons  that  follow,  we  conclude  that  Defendants 
prevail on each point.  

A. Applicability of the Fifth Amendment  

        In  arguing  that  Fifth  Amendment  protections  apply  in  this 
case,  Defendants  rely  on  our  cases  pertaining  to  foreign  and  cross‐
border law enforcement, which have consistently held that “in order 
to  be  admitted  in  our  courts,  inculpatory  statements  obtained 
overseas by foreign officials must have been made voluntarily.”67 In 

        66 Gov’t Br. 118.  
        67 In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 177, 200 (2d 
Cir.  2008);  see  id.  at  208  (noting  that  “statements  obtained  under  . . .  
circumstances” where suspects were “forced to speak” to the agents of a foreign 
state  “could  not  be  admitted  in  a  U.S.  trial  if  the  situation  indicated  that  the 
statements were made involuntarily”); United States v. Yousef, 327 F.3d 56, 124, 145 
(2d Cir. 2003) (“[T]he law is settled that statements taken by foreign police in the 
absence  of  Miranda  warnings  are  admissible  if  voluntary.”  (emphasis  added)); 
United States v. Welch, 455 F.2d 211, 213 (2d Cir. 1972) (“Whenever a court is asked 
to rule upon the admissibility of a statement made to a foreign police officer, the 
court  must  consider  the  totality  of  the  circumstances  to  determine  whether  the 




                                             33 
so  holding,  we  joined  our  sister  circuits  that  have  considered  the 
issue.68  Defendants  contend  that  these  cases  are  sufficient  to  resolve 
the  present  dispute  regarding  whether  compulsion  by  a  foreign 
power implicates the Fifth Amendment. We agree.  

        1. The Requirement of Voluntariness  

        The  Supreme  Court  has  “recognized  two  constitutional  bases 
for  the  requirement  that  a  confession  be  voluntary  to  be  admitted 
into  evidence:  the  Fifth  Amendment  right  against  self‐incrimination 
and  the  Due  Process  Clause  of  the  Fourteenth  Amendment.”69  Of 


statement  was  voluntary.  If  the  court  finds  the  statement  involuntary,  it  must 
exclude  this  because  of  its  inherent  unreliability,  as  in  Bram  v.  United  States,  168 
U.S. 532 (18[9]7).”). 
        68   See  United  States  v.  Abu  Ali,  528  F.3d  210,  232  (4th  Cir.  2008)  (“When 
Miranda  warnings  are  unnecessary,  as  in  the  case  of  an  interrogation  by  foreign 
officials,  we  assess  the  voluntariness  of  a  defendant’s  statements  by  asking 
whether  the  confession  is  the  product  of  an  essentially  free  and  unconstrained 
choice  by  its  maker.  If  it  is,  it  may  be  used  against  him.”  (citation  and  internal 
quotation marks omitted) (emphasis added)); Brulay v. United States, 383 F.2d 345, 
349 n.5 (9th Cir. 1967) (“[I]f the statement is not voluntarily given, whether given 
to a United States or foreign officer[ ]—the defendant has been compelled to be a 
witness against himself when the statement is admitted.”); United States v. Mundt, 
508  F.2d  904,  906  (10th  Cir.  1974)  (analyzing  admissibility  in  terms  of 
“voluntariness”);  Kilday  v.  United  States,  481  F.2d  655,  656  (5th  Cir.  1973)  (citing 
Bram).  Nevertheless,  our  Court,  along  with  the  Fifth  Circuit—each  of  which  has 
explicitly  held  a  voluntariness  test  applies—could  be  read  to  have  elsewhere 
suggested  that  a  “shocks  the  conscience”  standard  applies.  That  is  discussed 
below, as is the Ninth Circuit’s dictum in United States v. Wolf, 813 F.2d 970, 972 
n.3 (9th Cir. 1987). 
        69 Dickerson v. United States, 530 U.S. 428, 433 (2000). 




                                               34 
these  two  potential  “constitutional  bases,”  our  precedents  applying 
such  a  requirement  to  confessions  procured  by  foreign  law 
enforcement  have  been  grounded  in  the  Self‐Incrimination  Clause 
and  Bram  v.  United  States,  168  U.S.  532  (1897).70  This  constitutional 
footing is significant.  

        The  freedom  from  self‐incrimination  guaranteed  by  the  Fifth 
Amendment is a personal trial right of the accused in any American 
“criminal case.”71 To that end, “a violation of the Fifth Amendment’s 
right  against  self‐incrimination  occurs  only  when  a  compelled 
statement  is  offered  at  trial  against  the  defendant.”72  Whatever  may 


        70 In Bram, the Supreme Court reversed a conviction that stemmed from a 
confession  procured  abroad  by  a  Canadian  official,  and  explained  that  “[i]n 
criminal  trials,  in  the  courts  of  the  United  States,  wherever  a  question  arises 
whether a confession is incompetent because not voluntary, the issue is controlled 
by  that  portion  of  the  fifth  amendment  to  the  constitution  of  the  United  States 
commanding  that  no  person  ‘shall  be  compelled  in  any  criminal  case  to  be  a 
witness against himself.’” 168 U.S. 532, 542 (1897). 
        71 U.S. Const. amend. V.; see United States v. Patane, 542 U.S. 630, 637 (2004) 
(plurality  opinion)  (“[T]he  core  protection  afforded  by  the  Self–Incrimination 
Clause  is  a  prohibition  on  compelling  a  criminal  defendant  to  testify  against 
himself  at  trial.”  (emphasis  added)).  One  commentator  has  observed  that 
“[p]rovisions  in  the  Bill  of  Rights  that  have  been  interpreted  as  ‘trial  rights’ 
protect  all  defendants,  regardless  of  alienage,  during  their  trials  in  the  United 
States,”  and  noted  that  “[t]his  point  is  so  widely  accepted  and  practiced  that 
courts  rarely  feel  the  need  to  state  it.”  Mark  A.  Godsey,  The  New  Frontier  of 
Constitutional Confession Law—The International Arena: Exploring the Admissibility of 
Confessions Taken by U.S. Investigators from Non‐Americans Abroad, 91 Geo. L.J. 851, 
873–74 & n.126 (2003).  
        72 In re Terrorist Bombings, 552 F.3d at 199 (emphasis added).  




                                            35 
occur  prior  to  trial,  the  right  not  to  testify  against  oneself  at  trial  is 
“absolute.”73 Even a negative comment by a judge or prosecutor on a 
defendant’s silence violates that defendant’s constitutional right.74  

        These  features  of  the  Self‐Incrimination  Clause  distinguish  it 
from  the  exclusionary  rules  attached  to  unreasonable  searches  and 
seizures  and  to  otherwise‐valid  confessions  given  without  Miranda 
warnings.  As  the  Supreme  Court  has  explained,  the  Fourth 
Amendment’s  exclusionary  rule  “is  a  judicially  created  remedy 
designed  to  safeguard  Fourth  Amendment  rights  generally  through 
its  deterrent  effect,  rather  than  a  personal  constitutional  right  of  the 
party  aggrieved.”75  So  too  with  the  exclusionary  rule  buttressing 
Miranda  warnings,  which  “were  primarily  designed  to  prevent 
United  States  police  officers  from  relying  upon  improper 
interrogation  techniques.”76  Such  exclusionary  rules  “have  little,  if 
any,  deterrent  effect  upon  foreign  police  officers.”77  Accordingly,  we 




          Salinas  v.  Texas,  133  S.  Ct.  2174,  2179  (2013)  (internal  quotation  marks 
        73

omitted). 
        74 See Griffin v. California, 380 U.S. 609, 613–15 (1965). 
        75 United States v. Calandra, 414 U.S. 338, 348 (1974); see also id. at 347 (“[T]he 
rule’s prime purpose is to deter future unlawful police conduct.”). 
        76 Welch, 455 F.2d at 213. 
        77 Id. (emphasis added). 




                                             36 
do  not  apply  the  strictures  of  our  Fourth  Amendment  and  Miranda 
jurisprudence to foreign authorities.78  

        The  Supreme  Court  has  taken  care,  however,  to  distinguish 
extraterritorial applications of the Fourth Amendment from those of 
the  Self‐Incrimination  Clause  of  the  Fifth  Amendment.79  The  Fourth 
Amendment  “prohibits  unreasonable  searches  and  seizures  whether 
or not the evidence is sought to be used in a criminal trial,” such that 
“a  violation  of  the  Amendment  is  fully  accomplished  at  the  time  of 
an unreasonable governmental intrusion.”80 By contrast, in the case of 
the  Fifth  Amendment’s  Self‐Incrimination  Clause,  “a  constitutional 
violation  occurs  only  at  trial,”  even  if  “conduct  by  law  enforcement 
officials  prior  to  trial  may  ultimately  impair  that  right.”81  In  light  of 
that  distinction,  “it  naturally  follows  that,  regardless  of  the  origin—




        See  United  States  v.  Verdugo‐Urquidez,  494  U.S.  259,  264  (1990)  (Fourth 
        78

Amendment); In re Terrorist Bombings, 552 F.3d at 202–03 (Miranda (citing cases)). 
        79 See Verdugo‐Urquidez, 494 U.S. at 264. 
        80 Id. (internal quotation marks omitted) (emphasis added). 
        81 Id. (emphasis added); see also Chavez v. Martinez, 538 U.S. 760, 767 (2003) 
(plurality  opinion)  (“[I]t  is  not  until  [a  compelled  statement’s]  use  in  a  criminal 
case that a violation of the Self‐Incrimination Clause occurs.” (emphasis added)); 
Deshawn E. ex rel. Charlotte E. v. Safir, 156 F.3d 340, 346 (2d Cir. 1998) (“Even if it 
can  be  shown  that  a  statement  was  obtained  by  coercion,  there  can  be  no  Fifth 
Amendment violation until that statement is introduced against the defendant in 
a criminal proceeding.”). 




                                              37 
i.e., domestic or foreign—of a statement, it cannot be admitted at trial 
in the United States if the statement was ‘compelled.’”82  

        Thus,  the Self‐Incrimination  Clause’s  prohibition  of  the  use  of 
compelled  testimony  arises  from  the  text  of  the  Constitution  itself, 
and  directly  addresses  what  happens  in  American  courtrooms,  in 
contrast to the exclusionary rules that are crafted as remedies to deter 
unconstitutional  actions  by  officers  in  the  field.83  Its  protections 
therefore apply in American courtrooms even when the defendant’s 
testimony was compelled by foreign officials. 

        Moreover,  for  much  the  same  reasons,  the  Clause  applies  in 
American courtrooms even where, as here, the defendant’s testimony 
was  compelled  by  foreign  officials  lawfully—that  is,  pursuant  to 
foreign legal process—in a manner that does not shock the conscience 
or violate fundamental fairness. The Clause flatly prohibits the use of 
compelled  testimony  and  is  not  based  on  any  matter  of  misconduct 
or illegality on the part of the agency applying the compulsion.  

        In  short,  compelled  testimony  cannot  be  used  to  secure  a 
conviction in an American court. This is so even when the testimony 
was  compelled  by  a  foreign  government  in  full  accordance  with  its 
own law. 

        82 In re Terrorist Bombings, 552 F.3d at 199 (quoting U.S. Const. amend. V). 

           See  United  States  v.  Kurzer,  534  F.2d  511,  516  (2d  Cir.  1976)  (“[T]he 
        83

principal  function  of  the  Fourth  Amendment  exclusionary  rule  is  to  deter 
unlawful police conduct . . . . The Fifth Amendment, in contrast, is by its terms an 
exclusionary rule . . . .”). 




                                            38 
        It  is  true  that,  with  respect  to  statements  taken  abroad  by 
foreign  agents,  we  have  often  referred  to  the  Fifth  Amendment’s 
prohibition  against  illicit  use  as  encompassing  “involuntary,”  rather 
than “compelled,” statements. But this semantic distinction does not 
bear  significant,  much  less  dispositive,  weight.84  Accordingly,  we 
agree with Defendants that our cases applying a voluntariness test in 



        84  As  a  general  matter,  courts’  descriptions  of  statements  as  “compelled” 
(invoking  the  text  of  the  Self‐Incrimination  Clause)  and/or  “involuntary” 
(invoking, arguably, the Due Process Clause) are often used interchangeably and 
the words often treated synonymously. See, e.g., Berkemer v. McCarty, 468 U.S. 420, 
433  n.20  (1984)  (“We  do  not  suggest  that  compliance  with  Miranda  conclusively 
establishes  the  voluntariness  of  a  subsequent  confession.  But  cases  in  which  a 
defendant can make a colorable argument that a self‐incriminating statement was 
“compelled”  despite  the  fact  that  the  law  enforcement  authorities  adhered  to  the 
dictates  of  Miranda  are  rare.”  (emphases  added)).  Although  the  Supreme  Court 
has  clarified  that  the  standard  for  voluntariness  Bram  offered  is  not  correct,  see 
Arizona  v.  Fulminante,  499  U.S.  279,  285  (1991),  the  `Court  has  never  overruled 
Bram’s  use  of  a  voluntariness  test  grounded  in  the  Self‐Incrimination  Clause. 
Relying on Bram, the Supreme Court proclaimed—albeit, in 1924, before Brown v. 
Mississippi, 297 U.S. 278 (1936)—that ”a confession obtained by compulsion must 
be  excluded  whatever  may  have  been  the  character  of  the  compulsion,  and 
whether the compulsion was applied in a judicial proceeding or otherwise.” Ziang 
Sung  Wan  v.  United  States,  266  U.S.  1,  14–15  (1924)  (Brandeis,  J.).  In  Dickerson  v. 
United  States,  the  Supreme  Court  acknowledged  that  it  has  “recognized  two 
constitutional bases for the requirement that a confession be voluntary.” 530 U.S. 
at 433. And Dickerson declined to abandon Miranda as a Self‐Incrimination‐Clause 
doctrine applicable to police questioning while simultaneously explaining that the 
Court has “never abandoned [its] due process jurisprudence, and thus continue[s] 
to  exclude  confessions  that  were  obtained  involuntarily.”  Id.  at  433‐34.  More 
recently, in Chavez v. Martinez, the Supreme Court appeared to assume that both 
the Self‐Incrimination Clause and the Due Process Clause applied to the coercive 
police questioning at issue in that case. 538 U.S. at 773. 




                                               39 
the  context  of  physical  coercion  extend  to  the  present  context  of 
lawful compulsion.  

       2. The Government’s Counterarguments 

       The  Government’s  three  principal  counterarguments  are 
unpersuasive.  The  Government  first  questions  the  validity  of  our 
precedents on the basis of Colorado v. Connelly85 and subsequent cases 
involving foreign and cross‐border law enforcement that have relied 
on Connelly. That case concerned a mentally ill defendant who sought 
out police and confessed to a murder. Despite the absence of any law 
enforcement  misconduct,  the  Colorado  Supreme  Court  affirmed  the 
suppression  from  evidence  of  Connelly’s  statements  because  they 
were “’involuntary’”—that is, not “‘the product of a rational intellect 
and  a  free  will.’”86  In  reversing,  the  Supreme  Court  held  “that 
coercive  police  activity  is a  necessary  predicate  to the  finding  that a 
confession is not ‘voluntary’ within the meaning of the Due Process 
Clause of the Fourteenth Amendment.”87 

       We are not persuaded that Connelly requires reconsideration of 
our  precedents.  For  one  thing,  Connelly  is  explicitly  a  Due  Process 
Clause case, whereas the precedents we rely on today were grounded 
in  the  Self‐Incrimination  Clause—which,  by  its  terms,  is  an 
exclusionary  rule  grounded  in  the  very  text  of  the  Constitution  and 
       85 479 U.S. 157 (1986). 
       86 Id. at 162 (quoting 702 P.2d 722, 728 (Colo. 1985)).  
       87 Id. at 167. 




                                          40 
designed  to  protect  a  defendant  at  trial.88  For  another,  Connelly  did 
not  concern  cross‐border  investigations  or  foreign  government 
conduct (and accordingly, the majority did not even mention Bram).89 
And  the  final  reason  we  do  not  believe  Connelly  renders  our 
precedents  invalid  stems  from  an  important  acknowledgment  the 
Government makes on appeal.  

        Specifically,  the  Government  submits—in  a  footnote  pregnant 
with meaning—that “there may be some other constitutional doctrine 
apart from the Fifth Amendment right against self‐incrimination that 

           For  that  same  reason,  we  believe  that  the  Ninth  Circuit’s  dictum  in 
        88

United States v. Wolf, 813 F.2d 970 (9th Cir. 1987)—proclaimed without the benefit 
of “argu[ment] or brief[ing]”—questioning “[t]he continuing vitality of [its prior] 
holding  in  [Brulay  v.  United  States]”  in  light  of  Connelly  was  mistaken.  Id.  at  973 
n.3.  Brulay’s  holding,  like  those  of  our  cases,  was  grounded  in  the  Self‐
Incrimination Clause. See Brulay, 383 F.2d at 349 n.5.  
        89 In that regard, the Government places too much weight on our decision 
in  United  States  v.  Salameh,  152  F.3d  88  (2d  Cir.  1998),  a  cross‐border  confession 
case  that  relied  on  Connelly.  In  Salameh,  we  rejected  the  defendant’s  challenge  to 
the  admission  at  trial  of  two  comments  he  made  after  being  placed  in  U.S. 
custody,  “informed  that  he  was  under  arrest,”  and  “advised  .  .  .  of  his 
constitutional  rights.”  Id.  at  117.  The  defendant  asserted  that  his  two  comments 
“were  given  involuntarily  and  without  a  valid  Miranda  waiver  because  they 
followed ten days of incarceration and torture in Egypt.” We explained, however, 
that  these  concerns  would  only  be  relevant  if  the  defendant  was  being  coerced 
when  the  two  comments  were  elicited  by  U.S.  officials.  Id.  And,  indeed,  the 
defendant  did  “not  contend  that  federal  agents  either  mentally  or  physically 
coerced  his  remarks  during  that  interrogation.”  Id.  The  Government  misreads 
Salameh  as  a  foreign  coercion  case  when,  in  fact,  our  holding  turned  on  the 
absence  of  any  “coercive  activity  of  the  State”  during  the  relevant  interrogation. 
Connelly, 479 U.S. at 165. Our reading of Salameh is confirmed by the fact that the 
decision ignored Bram and our own binding precedent of Welch. 




                                               41 
would require exclusion of a confession  coerced by foreign officials, 
such  as  a  due  process  violation  based  on  conduct  that  ‘shocks  the 
judicial  conscience.’”90  That  could  only  be  so,  however,  if  the  Due 
Process  Clause  applied  in  some  degree  to  the  conduct  of  foreign 
officials—the  very  proposition  that  the  Government  otherwise 
contends  Connelly  rejected.  By  dangling  a  “shocks  the  conscience” 
test  in  this  footnote,  the  Government    implies  that  it  takes  issue  not 
with  whether  confessions  procured  by  foreign  officials  can  be 
excluded  from  American  trials  based  on  our  Constitution,  but  with 
the standard our courts should apply in evaluating admissibility. 




         90 Gov’t Br. 122 n.22 (quoting Yousef, 327 F.3d at 146). In Yousef, which the 
Government quotes, we explained, first, “that statements taken by foreign police 
in  the  absence  of  Miranda  warnings  are  admissible  if  voluntary.”  327  F.3d  at  145 
(emphasis  added).  We  then  characterized  the  “shocks  the  conscience”  test  as  an 
exception  to  the  rule  of  admitting  voluntary  confessions.  The  import  of  this 
passage  in  Yousef  is  thus  that  even  voluntary  statements  resulting  from  foreign 
government conduct that shocks the judicial conscience—however unlikely it may 
be  that  conscience‐shocking  circumstances  would  produce  a  “voluntary” 
confession—will be rendered inadmissible. Admittedly, the far‐fetched nature of 
this  scenario  did  not  help  clarify  the  confusion  created  by  the  “shocks  the 
conscience” test sometimes lingering in our Fifth Amendment jurisprudence. See 
United  States  v.  Karake,  443  F.  Supp.  2d  8,  53  n.74  (D.D.C.  2006)  (explaining  that 
“the Second Circuit case most often cited in support of the ‘shock the conscience’ 
test  [United  States  v.  Nagelberg,  434  F.2d  585,  587  n.1  (2d  Cir.  1970)]  in  fact  .  .  .  
relied solely on Brulay, which . . . applies a straightforward voluntariness test in 
determining  the  admissibility  of  statements  obtained  by  foreign  officials”).  As 
explained by the Karake Court, the “shocks the conscience” test has generally been 
developed  in  the  search  and  seizure  context.  See  id.  Our  discussion  makes  clear 
that self‐incrimination is different. 




                                                 42 
        The  Government’s  second  counterargument  extends  from  the 
premise that foreign governments are on the same footing as private 
employers when it comes to compelled testimony.  In particular, the 
Government points to the fact that private employers may question an 
employee  under  threat  of  discharge  without  Fifth  Amendment 
consequence,91  whereas  in  certain  circumstances  courts  have  found 
that the  same  threat  by an  American  government employer rendered 
an employee’s testimony “compelled” and excludable under the Fifth 
Amendment.92  “For  purposes  of  the  Fifth  Amendment,”  the 
Government submits, “the British government is on the same footing 
as  a  private  entity  such  as  the  New  York  Stock  Exchange.”93  We 
disagree.  

        Only  sovereign  power  exposes  “‘those  suspected  of  crime  to 
the  cruel  trilemma  of  self‐accusation,  perjury  or  contempt.’”94  Only 
the  U.K.  government  could  have  immunized  Defendants  (neither  of 
whom were employed by Rabobank at the time), compelling them to 
testify  or  go  to  jail.  To  the  extent  there  may  be  an  “official/private 


        91   Gov’t Br. 123 (citing United States v. Solomon, 509 F.2d 863, 867‐71 (2d Cir. 
1975)).  
        92   Id. (citing Garrity v. New Jersey, 385 U.S. 493, 496 (1967)).  
        93   Id.  
        94  Murphy  v.  Waterfront  Commʹn  of  N.Y.  Harbor,  378  U.S.  52,  55  (1964);  see 
also In re Martin‐Trigona, 732 F.2d 170, 174 (2d Cir. 1984) (“The primary purpose of 
the self‐incrimination privilege is to avoid confronting the witness with the ‘cruel 
trilemma’ of self‐accusation, perjury or contempt.”). 




                                              43 
action  spectrum,”95  when  foreign  authorities  compel  testimony  they 
are acting in the quintessence of their sovereign authority, not in their 
capacity as a mere employer, and thus their compulsion is cognizable 
by the Fifth Amendment (when testimony so compelled is used in a 
U.S.  trial).  The  Supreme  Court’s  decision  in  Garrity  v.  New  Jersey—
like  Connelly—does  not  foreclose  constitutional  review  of  a  foreign 
sovereign’s  threats  to  deprive  an  individual  of  his  liberty.  If  our 
Constitution  is  to  prohibit  the  use  in  American  trials  of  confessions 
coerced  or  compelled  by  a  foreign  sovereign  under  some 
circumstances,  as  the  Government  suggests  “may  be”  the  case,  it 
cannot  be  the  case  that  compulsion  by  a  foreign  authority  ipso  facto 
ends the constitutional inquiry.96 


        95  Geoffrey  S.  Corn  &  Kevin  Cieply,  The  Admissibility  of  Confessions 
Compelled by Foreign Coercion: A Compelling Question of Values in an Era of Increasing 
International Criminal Cooperation, 42 Pepp. L. Rev. 467, 476 (2015). 
        96 One pair of commentators assessed Connelly’s import as follows: 

        Setting  reasonable  boundaries,  so  that  private  actors  cannot 
        intentionally  or  unintentionally  destroy  criminal  investigations  or 
        impede  on  the  governmentʹs  right  to  protect  its  citizens  against 
        dangerous individuals, makes sense. 

        Given  that  premise,  it  certainly  would  not  be  unreasonable  to 
        conclude that the link between a coercive act and some sort of state 
        action is stronger when foreign government officials act than when 
        private action is solely responsible for a coercive act. And certainly, 
        allowing  admission  of  foreign  coerced  evidence  is  much  more 
        offensive  to  basic  notions  of  fairness  in  the  pursuit  of  justice  than 
        when pure private action is responsible. 

Id. at 481 (footnote omitted).  




                                              44 
        Finally,  the  Government’s  third  counterargument  is  that 
testimony is only “compelled” for purposes of the Self‐Incrimination 
Clause  if  the  compelling  sovereign  is  bound  by  the  Fifth 
Amendment.  Here,  too,  we  disagree.  The  Government’s  argument 
relies on the so‐called “same‐sovereign” principle, under which Fifth 
Amendment  protections  apply  only  if  the  same  sovereign  (or,  at 
least,  a  Fifth‐Amendment‐bound  sovereign)  both  compelled  and 
used  testimony.97  This  “same‐sovereign”  principle  has  never  been 
fully  abandoned;  it still  applies,  for  example,  where  the  prosecuting 
sovereign  is  not  bound  by  the  Fifth  Amendment  (i.e.,  where  the 
prosecuting authority is a foreign government).98 But where, as here, 


        97  In  particular,  its  argument  relies  on  cases  decided  prior  to  the 
application  of  the  Fifth  Amendment  to  the  States  in  Malloy  v.  Hogan,  378  U.S.  1 
(1964), and the Supreme Court’s decision in Murphy v. Waterfront Commʹn of N.Y. 
Harbor,  378  U.S.  52  (1964),  that  immediately  followed  Malloy.  In  United  States  v. 
Murdock,  284 U.S. 141 (1931), the Supreme Court held that the federal government 
could compel a witness to give testimony that might incriminate him under state 
law. Complementing Murdock, the Court held in Knapp v. Schweitzer, 357 U.S. 371 
(1958),  that  a  State  could  compel  a  witness  to  give  testimony  that  might 
incriminate him under federal law. The decision most relevant here came between 
Murdock and Knapp, in Feldman v. United States, 322 U.S. 487 (1944). In Feldman, the 
Supreme Court held that a statement compelled under a grant of immunity by an 
American  state  (then  not  bound  by  the  Fifth  Amendment)  could  be  used  in  a 
federal criminal case.  

          In United States v. Balsys, 524 U.S. 666 (1998), the Supreme  Court relied 
        98

on Murdock in holding that individuals being questioned by the U.S. government 
may  not  invoke  the  Fifth  Amendment  privilege  based  on  fear  of  foreign 
prosecution. Balsys is notable because the Supreme Court had overruled Murdock 
(as well as Knapp and Feldman) in its 1964 decision in Murphy. But the Balsys Court 
understood  Murphy  as  having  overruled  Murdock  not  because  the  “same‐
sovereign” principle was inherently wrong in that context, but rather because the 




                                             45 
the  prosecuting  sovereign  is  bound  by  the  Fifth  Amendment,  the 
“same‐sovereign”  principle  no  longer  has  force.  As  already 
explained, it is now clear that the Fifth Amendment is a personal trial 
right—one violated only at the time of “use” rather than at the time 
of  “compulsion.”99  Accordingly,  the  Government’s  reliance  on  the 


Court  had  just  extended  the  Fifth  Amendment  to  bind  the  states  in  Malloy.  “[I]t 
would  therefore  have  been  intolerable,”  the  Balsys  Court  explained,  “to  allow  a 
prosecutor  in  one  or  the  other  jurisdiction  to  eliminate  the  privilege  by  offering 
immunity less complete than the privilegeʹs dual jurisdictional reach.” Id. at 682. 

          In overruling Feldman (and its counterparts), the Murphy Court expressly 
        99

stated  that  its  “decision  today  in  Malloy  v.  Hogan  .  .  .  necessitate[d]  a 
reconsideration  of”  its  precedents.  378  U.S.  at  57.  In  an  accompanying  footnote, 
however, the majority in Murphy suggested that it had been reluctant to cure the 
“whipsaw”  problem  because  of  the  lack  of  clarity  regarding  when  a  Fifth 
Amendment violation occurs. See id. 57 n.6 (“In every ‘whipsaw’ case, either the 
‘compelling’  government  or  the  ‘using’  government  is  a  State,  and,  until  today, 
the  States  were  not  deemed  fully  bound  by  the  privilege  against  self‐
incrimination.  Now  that  both  governments  are  fully  bound  by  the  privilege,  the 
conceptual  difficulty  of  pinpointing  the  alleged  violation  of  the  privilege  on 
‘compulsion’ or ‘use’ need no longer concern us.”).  

        The concurring opinion in Murphy of Justice Harlan (who simultaneously 
dissented  in  Malloy)  is  instructive.  Justice  Harlan  argued  that  the  exercise  of  the 
Courtʹs “‘supervisory power’ over the administration of justice in federal courts,” 
rather than the Fifth Amendment itself, was a proper basis for the exclusion from 
a  federal  criminal  trial  of  testimony  compelled  by  state  agents.  Id.  at  80‐81 
(Harlan, J., concurring) (relying on Elkins v. United States, 364 U.S. 206 (1960)). He 
explained  in  part  that  “[i]ncreasing  interaction  between  the  State  and  Federal 
Governments  speaks  strongly  against  permitting  federal  officials  to  make 
prosecutorial  use  of  testimony  which  a  State  has  compelled  when  that  same 
testimony  could  not  constitutionally  have  been  compelled  by  the  Federal 
Government  and  then  used  against  the  witness.”  Id.  at  91.  Justice  Harlan’s 
perspective is entirely consistent with the Supreme Court’s subsequent decision in 
Balsys and accords with its subsequent case law emphasizing that the core of the 




                                              46 
“same‐sovereign”  principle  in  the  circumstances  of  this  case  is 
unavailing.100  

        3. The Consequences of Our Holding 

        The  Government  also  asserts  that  a  prohibition  on  its  use  in 
U.S.  courts  of  testimony  compelled  by  a  foreign  authority  “could 
seriously  hamper  the  prosecution  of  criminal  conduct  that  crosses 
international borders.”101 In particular, the Government submits: 

        A  foreign  government  could  inadvertently  scuttle 
        prosecutions  in  the  U.S.  by  compelling  testimony  and 


Fifth Amendment is a trial right violated only when compelled testimony is used 
in  an  American  tribunal.  We  believe  that  Justice  Harlan’s  views  apply  with 
equivalent force to the current case and the interaction between the U.S. and the 
U.K. authorities, and thus conclude that the application of the supervisory power 
of  the  federal  courts  over  the  administration  of  criminal  justice  would  likewise 
compel  the  outcome  here:  the  exclusion  of  Defendant’s  compelled  statements 
from use against them at trial. 

           To be clear, we do not hold or suggest that the Clause applies where the 
        100

prosecuting  authority  is  not  bound  by  the  Fifth  Amendment  (i.e.,  where  the 
prosecuting  authority  is  a  foreign  government).  That  is,  we  do  not  question  the 
rule in Balsys and Murdock. 

        Nor, of course, do we hold or suggest that the Defendants in this case had 
a  right  under  the  U.S.  Constitution  not  to  testify  in  England  before  the  U.K. 
Financial Conduct Authority out of a concern  with U.S. prosecution. That is, we 
do not question the rule in Knapp. 

       Rather,  we  merely  conclude  that  testimony  compelled  by  the  U.K. 
authorities may not be used in a U.S. criminal trial. 

           Gov’t Br. 123. 
        101




                                            47 
        then  making  the  testimony  available  to  potential 
        witnesses or the public. Worse yet, a hostile government 
        bent  on  frustrating  prosecution  of  a  defendant  would 
        have  to  do  no  more  than  compel  [that  defendant102]  to 
        testify  and  then  publicize  the  substance  of  that 
        testimony,  unilaterally  putting  the  United  States  to  its 
        heavy Kastigar burden.103 

        The  Government’s  first  concern—that  foreign  powers  could 
inadvertently  or  negligently  obstruct  federal  prosecutions—fails  to 
account  for  the  fact  that  this  risk  already  exists  within  our  own 
constitutional  structure.  In  our  system—composed  of  “State  and 
National  Governments,”104  with  the  latter  government  further 
divided  into  separate  co‐equal  branches—the  DOJ  does  not  control 
the granting or handling of witness immunity by the States or by the 
U.S. Congress.105 Similarly, and “[f]or better or for worse, we live in a 
world  of  nation‐states  in  which  our  Government  must  be  able  to 
‘function effectively in the company of sovereign nations.’”106  


            For  clarity,  we  have  taken  the  liberty  of  emending  the  Government’s 
        102

original  use  of  “a  witness”  to  “that  defendant,”  because  self‐incrimination,  by 
definition, is only a concern when the defendant was the witness. 

           Id. at 123. 
        103



           Younger v. Harris, 401 U.S. 37, 44 (1971). 
        104



            See  United  States  v.  North,  920  F.2d  940,  942  (D.C.  Cir.  1990) 
        105

(“[W]itnesses’  exposure  to  immunized  testimony  can  taint  their  trial  testimony 
irrespective of the prosecution’s role in the exposure.”); see also 18 U.S.C. § 6005. 

           Verdugo‐Urquidez, 494 U.S. at 275 (quoting Perez v. Brownell, 356 U.S. 44, 
        106

57 (1958)). 




                                           48 
       We are confident the Government is able to do so. Indeed, in a 
March 2016 address that specifically discussed the immunity issue in 
this  case,  Leslie  Caldwell,  then‐Assistant  Attorney  General  for  the 
Criminal Division, observed that  

       as  we  and  our  [foreign]  counterparts  work  together 
       more  frequently  and  better  understand  our  respective 
       systems, we are having . . . conversations [about double 
       jeopardy  and  Fifth  Amendment  protections]  earlier,  so 
       that individuals are much less likely to be caught in the 
       middle  of  last  minute  turf  battles  over  where  and  by 
       whom a prosecution should be brought.107  

In  the  present  case,  the  Government  was  plainly  aware  from  the 
outset—well  before  the  FCA  transmitted  the  Defendants’  compelled 
testimony to Robson—of the need for close coordination of its efforts 
with  those  of  the  U.K.  authorities.  The  practical  outcome  of  our 
holding today is that the risk of error in coordination falls on the U.S. 
Government (should it seek to prosecute foreign individuals), rather 
than on the subjects and targets of cross‐border investigations. 

       As  to  the  Government’s  concerns  that  a  hostile  foreign 
government  might  hypothetically  endeavor  to  sabotage  U.S. 
prosecutions  by  immunizing  a  suspect  and  publicizing  his  or  her 



          Leslie R. Caldwell, Remarks at American Bar Association’s 30th Annual 
       107

National  Institute  on  White  Collar  Crime  (Mar.  4,  2016), 
https://www.justice.gov/opa/speech/assistant‐attorney‐general‐leslie‐r‐caldwell‐
speaks‐american‐bar‐association‐s‐30th.  




                                      49 
testimony—that,  of  course,  is  not  this  case.108  This  case  raises  no 
questions  regarding  the  legitimacy  or  regularity  of  the  procedures 
employed  by  the  U.K.  government  or  the  U.K.  government’s 
investigation more generally. We thus need only say here that should 
U.S.  prosecutors  or  judges  face  the  situation  suggested  by  the 
Government,  our  holding  today  would  not  necessarily  prevent 
prosecution  in  the  United  States.  That  is  true  not  only  if  the  U.S. 
prosecution  navigated  any  resulting  Kastigar  issues  by  meeting  its 
burden  or  by  not  using  exposed  witnesses.  It  is  true  for  another 
reason as well. Specifically, should the circumstances in a particular 
case  indicate  that  a  foreign  defendant  had  faced  no  real  threat  of 
sanctions  by  his  foreign  government  for  not  testifying,  then  that 
defendant’s  testimony  might  well  not  be  considered  involuntary.109 
In short, the situation hypothesized by the Government is not before 

        108   Hostile foreign governments could, of course, simply refuse to extradite 
a suspect to prevent his prosecution in the U.S., rather than attempt the elaborate 
means of sabotage suggested here. See, e.g., In re Terrorist Bombings, 552 F.3d at 208 
(“[I]t  is  only  through  the  cooperation  of  local  authorities  that  U.S.  agents  obtain 
access to foreign detainees.”).  

            See  Hoffa  v.  United  States,  385  U.S.  293,  304  (1966)  (“[A]  necessary 
        109

element  of  compulsory  self‐incrimination  is  some  kind  of  compulsion.”).  In 
assessing whether the testimony in such a case was compelled by an actual threat, 
it would be relevant to consider whether the underlying investigation appeared to 
be bona fide; a sham investigation concocted to bestow immunity on “suspects” 
in  exchange  for  their  “compelled”  testimony  is  unlikely  to  have  produced 
testimony  that  was  actually  compelled,  and  thus  actually  involuntary—i.e., 
backstopped  by  the  credible  threat  of  imprisonment.  The  circumstances  of  the 
foreign  government’s  “publiciz[ing],”  Gov’t  Br.  123,  the  defendant’s  supposedly 
compelled  testimony  would  obviously  be  an  important  factor  in  evaluating  a 
purportedly bona fide investigation. 




                                              50 
us today, and our resolution of this case on the facts that are before 
us  leaves  open  the  issue  of  foreign  efforts  to  sabotage  a  U.S. 
prosecution.   

        On  the  other  hand,  the  Government  nowhere  responds  to  the 
troubling  consequences  of  accepting  its  argument.  As  conceded  at 
oral  argument,  the  Government’s  rule  would  remove  any  bar  to 
introducing  compelled  testimony  directly  in  U.S.  prosecutions 
similar to this one—as in, ʺYour honor, we offer Government Exhibit 
1,  the  defendant’s  compelled  testimony.ʺ110  To  be  sure,  the 
Government  did  not  introduce  Defendants’  compelled  testimony 
directly and appears to have generally sought in good faith to respect 
the  principles  underlying  the  Fifth  Amendment.  But  it  is  well 

           See the following exchange at oral argument before us:  
        110



        MR.  PELLETTIERI:  . . .  [W]e  don’t  think  we  had  to  meet  our 
        burden  under  Kastigar.  We  only  did  it  out  of  an  abundance  of 
        caution  because  there  was  no  compulsion.  There  was  no 
        compulsion by a sovereign bound by the Fifth Amendment.  

        JUDGE LYNCH: Well, if that’s true, then it would have been OK, 
        would  it  not,  for  you  to  introduce  the  transcript  of  Conti’s  [or 
        Allen’s] testimony at this trial. You didn’t do that.  

        MR.  PELLETTIERI:  Under  the  Fifth  Amendment.  But  we  were 
        being cautious, your Honor. 

Oral  Arg.  Tr.  55–56.  According  to  the  Government’s  brief,  “there  may  be  some 
other  constitutional  doctrine  apart  from  the  Fifth  Amendment  right  against  self‐
incrimination  that  would  require  exclusion  of  a  confession  coerced  by  foreign 
officials, such as a due process violation based on conduct that ‘shocks the judicial 
conscience,’”  but  it  submits  that  “no  such  doctrine  has  been—or  could  be—
claimed to apply in this case.” Gov’t Br. 122 n.22 (quoting Yousef, 327 F.3d at 146). 




                                            51 
established  that  a  defendant’s  “preservation  of  his  rights”  does  not 
turn  “upon  the  integrity  and  good  faith  of  the  prosecuting 
authorities.”111  We  cannot  entertain  a  rule  that  discards  the  most 
basic  Fifth  Amendment  right  simply  because  prosecutors  can  be 
expected to respect its objectives generally.  

         The  concerns  that  we  express  here  are  not  idle.  However 
unusual this particular prosecution may prove to be, so‐called cross‐
border  prosecutions  have  become  more  common.112  Such 

             Kastigar,  406  U.S.  at  460;  cf.  United  States  v.  Stevens,  559  U.S.  460,  480 
         111

(2010)  (“[T]he  First  Amendment  protects  against  the  Government;  it  does  not 
leave  us  at  the  mercy  of  noblesse  oblige.”);  Ullmann  v.  United  States,  350  U.S.  422, 
428  (1956)  (“Having  had  much  experience  with  a  tendency  in  human  nature  to 
abuse power, the Founders sought to close the doors against like future abuses by 
law‐enforcing agencies.”). 

             The  rise  in  non‐prosecution  agreements  and  deferred‐prosecution 
         112

agreements between the U.S. and foreign entities for misconduct occurring abroad 
attests  to  this  new  reality.  In  addition  to  LIBOR,  there  have  recently  been 
agreements arising  out  of  investigations  into  the  manipulation  of  certain  foreign 
exchange rates, see DOJ, Press Release, Five Major Banks Agree to Parent‐Level Guilty 
Pleas  (May  20,  2015),  https://www.justice.gov/opa/pr/five‐major‐banks‐agree‐
parent‐level‐guilty‐pleas;  agreements  arising  out  of  investigations  into  U.S.  tax 
evasion       at    Swiss      banks,     see     DOJ,     Swiss     Bank        Program, 
https://www.justice.gov/tax/swiss‐bank‐program  (last  visited  July  18,  2017);  and 
of  course  agreements  arising  out  of  FCPA  enforcement,  see  DOJ,  FCPA‐Related 
Enforcement  Actions:  2017,  https://www.justice.gov/criminal‐fraud/case/related‐
enforcement‐actions/2017  (last  visited  July  18,  2017).  While  a  rise  in  individual 
prosecutions of foreign defendants may not be as evident, the DOJ has expressed 
a clear preference that, as a matter of general prosecutorial policy, where there is a 
resolution  with  an  institution,  there  should  be  a  prosecution  of  a  responsible 
individual  (or  individuals)  as  well.  See  Sally  Quillian  Yates,  Memorandum, 
Individual  Accountability  for  Corporate  Wrongdoing  (Sept.  9,  2015), 
https://www.justice.gov/dag /individual‐accountability. 




                                                52 
prosecutions  necessarily  entail  intimate  coordination  between  the 
United  States  and  foreign  authorities.  As  then‐Assistant  Attorney 
General  Caldwell  put  it  in  the  address  to  which  we  referred  earlier, 
“[c]ollaboration  and  coordination  among  multiple  regulators  in 
cross‐border  matters  is  the  future  of  major  white  collar  criminal 
enforcement.”113  Perhaps  the  most  striking  development  in 
cooperative conduct is the embedding of U.S. prosecutors in foreign 
law  enforcement.  According  to  Caldwell,  the  DOJ  “recently  placed 
Criminal  Division  prosecutors  with  Eurojust  in  The  Hague  and 
INTERPOL  in  France”  and  was  “exploring  the  possibility  of 
embedding  prosecutors  with  other  foreign  law  enforcement  as 
well.”114 In a more recent address, Acting Principal Deputy Assistant 
Attorney  General  Trevor  N.  McFadden  announced  that  DOJ  will  be 
detailing  one  of  its  anti‐corruption  prosecutors  to  work  at  the  U.K. 
FCA—“the  first  time  the  Criminal  Division  . . .  will  detail  a 
prosecutor  to  work  in  a  foreign  regulatory  agency  on  white  collar 
crime issues.”115  



          Caldwell, note 107, ante. 
       113



          Id. 
       114


       115 Trevor N. McFadden, Remarks at American Conference Institute’s 7th 
Brazil Summit on Anti‐Corruption (May 24, 2017), https://www.justice.gov/opa/ 
speech/acting‐principal‐deputy‐assistant‐attorney‐general‐trevor‐n‐mcfadden‐
speaks‐american. We also note that the U.K. government recently announced the 
creation of an “International Anti‐Corruption Coordination Centre (IACCC), 
hosted by the UK’s National Crime Agency,” the members of which “include 
agencies from Australia, Canada, New Zealand, Singapore, the UK and the USA, 
with Interpol scheduled to join later this year,” as part of an effort to “bring[ ] 




                                         53 
       One  area  in  particular  where  intimate  cooperation  and 
coordination  will  be  needed  between  U.S.  prosecutors  and  foreign 
authorities  (or,  perhaps,  between  U.S.  prosecutors  and  U.S. 
prosecutors on detail to foreign authorities) is the securing of witness 
testimony.  As  the  Government  explained  in  a  letter  to  the  District 
Court in this case, “large scale economic crime conspiracies that harm 
U.S.  markets,  such  as  LIBOR  rigging  and  the  manipulation  of  the 
foreign  exchange  spot,  often  occur,  in  large  part,  overseas  and 
successful prosecutions of these matters frequently rely on evidence provided 
by witnesses who live in foreign countries.”116 And as this case illustrates, 
foreign  authorities  may  conduct  compulsory  witness  interviews, 
including interviews of those who end up being—or are already—the 
targets of U.S. prosecution.  

       We  do  not  presume  to  know  exactly  what  this  brave  new 
world  of  international  criminal  enforcement  will  entail.  Yet  we  are 
certain that these developments abroad need not affect the fairness of 
our trials at home.117 If as a consequence of joint investigations with 



together specialist law enforcement officers from multiple jurisdictions into a 
single location to tackle allegations of grand corruption.” U. K. National Crime 
Agency, Press Release, International Partners Join Forces To Tackle Global Grand 
Corruption (July 5, 2017), http://www.nationalcrimeagency.gov.uk/news/1138‐
international‐partners‐join‐forces‐to‐tackle‐global‐grand‐corruption. 

          District Court Docket, Docket No. 264 (Gov’t Sentencing Submission as 
       116

to Paul Robson), at 4 (emphasis added).  

          See Balsys, 524 U.S. at 700 (Stevens, J., concurring) (“The primary office 
       117

of the Clause at issue in this case is to afford protection to persons whose liberty 




                                        54 
foreign  nations  we  are  to  hale  foreign  men  and  women  into  the 
courts of the United States to fend for their liberty we should not do 
so  while  denying  them  the  full  protection  of  a  “trial  right”118  we 
regard as “fundamental”119 and “absolute.”120  

        Accordingly,  we  adhere  to  our  precedent  in  assessing  the 
voluntariness of inculpatory testimony compelled abroad by foreign 
governments.  In  the  instant  appeal,  there  is  no  question  that  the 
Defendants’  testimony  was  compelled  and,  thus,  involuntary.  We 
therefore conclude in this case that the Fifth Amendment prohibited 
the  Government  from  using  Defendants’  compelled  testimony 
against them. 

B. Whether Defendants’ Rights Were Violated 

        We thus turn to the parties’ arguments under the doctrines of 
the  Fifth  Amendment  and  the  seminal  case  of  Kastigar.121  The  Fifth 

has been placed in jeopardy in an American tribunal. The Courtʹs holding today 
will not have any adverse impact on the fairness of American criminal trials.”). 

          Patane, 542 U.S. at 641 (emphasis in original) (internal quotation marks 
        118

omitted).  

           Verdugo‐Urquidez, 494 U.S. at 264. 
        119



           Salinas, 133 S. Ct. at 2179. 
        120



           We note that, under our Fifth Amendment jurisprudence, it is not clear 
        121

whether  all  involuntary  statements  or  all  compelled  statements  should  be 
subjected  to  the  strong  medicine  prescribed  in  Kastigar,  or  whether  some  other 
doctrine  should  govern  in  certain  circumstances.  Compare,  e.g.,  United  States  v. 
Ghailani, 743 F. Supp. 2d 242 (S.D.N.Y. 2010) (rejecting the applicability of Kastigar 
to  coerced  and  uncounseled  statements  made  to  agents  of  the  U.S.  Central 




                                           55 
Amendment provides that “[n]o person . . . shall be compelled in any 
criminal  case  to  be  a  witness  against  himself  . . . .”122  Like  the 
privilege itself, the lawful compulsion of testimony under a grant of 
immunity          has      “historical    roots    deep     in     Anglo‐American 
jurisprudence.”123  In  Kastigar,  the  Supreme  Court  upheld  the 
constitutionality  of  compelling  testimony  in  exchange  for  “use  and 
derivative use” immunity under 18 U.S.C. § 6002, because the scope 
of  the  protection  afforded  was  “coextensive  with  the  scope  of  the 
[Fifth Amendment] privilege.”124 Thus, the scope of the constitutional 
privilege  and  use  and  derivative  use  immunity  are  two  sides  of  the 
same  coin,  and  we  therefore  seek  guidance  from  cases  interpreting 
either. 


Intelligence  Agency  and  finding  an  attenuation  analysis  applied,  while  at  the 
same time concluding that the “core application” doctrine was inapplicable due to 
the Fifth Amendment’s self‐incrimination clause), with, Chavez, 538 U.S. at 769–70 
(2003) (“[O]ur cases provide that those subjected to coercive police interrogations 
have  an  automatic  protection  from  the  use  of  their  involuntary  statements  (or 
evidence  derived  from  their  statements)  in  any  subsequent  criminal  trial.  This 
protection  is,  in  fact,  coextensive  with  the  use  and  derivative  use  immunity 
mandated by Kastigar when the government compels testimony from a reluctant 
witness.” (citations omitted)). We need not resolve such questions in this case. The 
Government  makes  no  argument  on  behalf  of  applying  something  other  than 
Kastigar—instead  posing  the  Fifth  Amendment  question  we  answered  above  as 
“all or nothing,” see Gov’t Br. 118 (asserting that foreign compulsion “do[es] not 
implicate  the  Fifth  Amendment”  whatsoever)—and  any  argument  to  that  effect 
has therefore been waived. 
       122  U.S. Const. amend. V. 
       123  Kastigar, 406 U.S. at 445. 
       124  Id. at 453. 




                                           56 
       In  its  holding,  the  Kastigar  Court  emphasized  the  breadth  of 
use  and  derivative  use  protection.  Such  protection  bars  “use  of 
compelled  testimony,  as  well  as  evidence  derived  directly  and 
indirectly  therefrom.”125  And  it  “prohibits  the  prosecutorial 
authorities  from  using  the  compelled  testimony  in  any  respect,  . . . 
therefore insur[ing] that the testimony cannot lead to the infliction of 
criminal penalties on the witness.”126 As the Kastigar Court observed, 
“[t]his total prohibition on use provides a comprehensive safeguard, 
barring the use of compelled testimony as an investigatory lead, and 
also  barring  the  use  of  any  evidence  obtained  by  focusing 
investigation on a witness as a result of his compelled disclosures.”127 
Because  this  “very  substantial  protection[]  [is]  commensurate  with 
that  resulting  from  invoking  the  privilege  itself,”  it  “leaves  the 
witness  and  the  prosecutorial  authorities  in  substantially  the  same 
position  as  if  the  witness  had  claimed  the  Fifth  Amendment 
privilege.”128  

       Kastigar  also  established  a  doctrine  to  enforce  this  protection. 
When a witness has been compelled to testify relating to matters for 
which  he  is  later  prosecuted,  the  government  bears  “the  heavy 
burden  of  proving  that  all  of  the  evidence  it  proposes  to  use  was 


          Id.  
       125



          Id. (emphasis in original). 
       126



          Id. at 460 (internal quotation marks and footnote omitted). 
       127



          Id. at 461–62. 
       128




                                         57 
derived from legitimate independent sources.”129 This burden is “not 
limited  to  a  negation  of  taint;  rather,  it  imposes  on  the  prosecution 
the  affirmative duty  to  prove that  the  evidence  it  proposes to  use  is 
derived  from  a  legitimate  source  wholly  independent  of  the 
compelled testimony.”130  

       We interpreted the teaching of Kastigar a mere four years after 
the Supreme Court’s decision, noting that 

       [w]hile  this  formulation  repeats  rather  than  defines  the 
       word  ‘derived,’  it  places  a  significant  gloss  upon  it  by 
       putting  the  burden  firmly  on  the  prosecution  to 
       demonstrate  that  an  indictment  [and/or  conviction]  is 
       the  product  of  legitimate  rather  than  tainted  evidence, 
       and  by  insisting  that  legitimate  evidence  be  from  a 
       source wholly independent of the compelled testimony.131  

In  United  States  v.  Hubbell,  the  Supreme  Court  rejected  the 
government’s  attempt  to  shift  this  burden  because  doing  so  would 
“repudiat[e]  the  basis  for  . . .  Kastigar.”132  The  Government  must 




          Id.  
       129



          Id. at 460. 
       130


       131 United States v. Kurzer, 534 F.2d 511, 516 (1976) (Feinberg, J.) (emphasis 
in original) (internal quotation marks omitted). 

          530 U.S. 27, 45–46 (2000). 
       132




                                         58 
prove it has met this heavy, albeit not insurmountable, burden by a 
preponderance of the evidence.133  

       1. Was Evidence from Robson Tainted? 

       With  the  foregoing  principles  in  mind,  we  consider  whether 
any  evidence  from  Robson  used  in  Defendants’  prosecution  was 
tainted. To be clear, there is no dispute that the Government “used” 
evidence from Robson: he was a key cooperator and a prominent trial 
witness.  The  less  straightforward  question  is  whether  any  evidence 
supplied by Robson (to the government, to the grand jury, or at trial) 
was  tainted  by  his  earlier  review  of  the  testimony  of  Defendants 
compelled in the United Kingdom under U.K. law.   

       Our Court apparently has never encountered the circumstance 
in which a government trial witness had, prior to testifying, reviewed 
a  defendant’s  compelled  testimony.  The  D.C.  Circuit,  however,  has 
addressed  the  applicable  legal  standards  in  a  pair  of  high‐profile 
cases arising out of the Iran‐Contra affair.134 In those cases, that Court 
held  that  “the  use  of  immunized  testimony  by  witnesses  to  refresh 
their  memories,  or  otherwise  to  focus  their  thoughts,  organize  their 
testimony,  or  alter  their  prior  or  contemporaneous  statements, 


       133 United States v. Nanni, 59 F.3d 1425, 1431–32 (2d Cir. 1995). 
       134 See United States v. North, 910 F.2d 843, 861 (D.C. Cir. 1990) (“North I”); 
United States v. North, 920 F.2d 940, 942 (D.C. Cir. 1990) (“North II”); United States 
v. Poindexter, 951 F.2d 369, 373 (D.C. Cir. 1991); see also United States v. Slough, 641 
F.3d 544, 549–50 (D.C. Cir. 2011). 




                                          59 
constitutes”  an  impermissible  use  of  the  defendants’  compelled 
testimony.135  

        Despite  briefing  from  both  parties  that  cited  the  standards 
used by the D.C. Circuit, the District Court in this case relegated any 
mention of those precedents to a footnote that indicated that it would 
look only to Second Circuit precedent, of which there is none directly 
on  point.  As  a  result,  it  is  unclear  precisely  what  standards  the 
District  Court  applied  to  determine  whether  the  evidence  supplied 
by  Robson  was  tainted  by  his  study  of  the  Defendants’  compelled 
testimony.  What  is  clear,  however,  is  that  the  District  Court 
impermissibly  lowered  the  bar  when  it  determined  that  the 
Government  had  satisfied  its  heavy  Kastigar  burden  based  on  the 

        135  North  I,  910  F.2d  at  856;  accord  Poindexter,  951  F.2d  at  373  (“[A] 
prohibited  use  occurs  if  a  witness’s  recollection  is  refreshed  by  exposure  to  the 
defendantʹs  immunized  testimony,  or  if  his  testimony  is  in  any  way  shaped, 
altered,  or  affected,  by  such  exposure.”  (citation  and  internal  quotation  marks 
omitted)).  

         There is potential for semantic confusion surrounding the term “use.” The 
federal  immunity  statute,  like  the  Fifth  Amendment,  provides  protection  from 
direct and derivative use—meaning that the testimony itself and evidence derived 
from  the  testimony  cannot  be  used.  In  other  words,  there  is  no  meaningful 
distinction between the testimony itself and evidence derived from the testimony. 
Separately,  our  precedents  recognize  that  certain  alleged  uses  are  without 
constitutional significance. See, e.g., United States v. Mariani, 851 F.2d 595, 600 (2d 
Cir.  1988)  (“To  the  extent  that  [United  States  v.  McDaniel,  482  F.2d  305  (8th  Cir. 
1973),]  can  be  read  to  foreclose  the  prosecution  of  an  immunized  witness  where 
his  immunized  testimony  might  have  tangentially  influenced  the  prosecutor’s 
thought processes in preparing the indictment and preparing for trial, we decline 
to follow that reasoning.” (emphases added)). 




                                              60 
mere  fact  that  Robson  himself  asserted  that  his  testimony  was  not 
tainted  by  his  review  of  Defendants’  compelled  testimony  and  the 
fact  that  there  was  corroborating  evidence  for  Robson’s  trial 
testimony.136  

        In  apparent  agreement  with  both  parties  on  appeal,137  we 
conclude  that  the  legal  standards  set  forth  by  the  D.C.  Circuit  in 
North I are helpful here. We need not, in this case, decide whether the 
Government  is  required  to  demonstrate  that  Robson’s  review  of 
Defendants’  compelled  testimony  did  not  in  any  manner  subtly 
“refresh  his  memory,  focus  or  organize  his  thoughts,”  or  in  some 
other  traceless  way  influence  his  state  of  mind.  At  a  minimum, 
however,  we  agree  with  the  D.C.  Circuit  that  the  Government  is 
required  to  prove  that  his  exposure  to  the  compelled  testimony  did 
not  shape,  alter,  or  affect  the  information  that  he  provided  and  that 
the Government used.  

        The  most  effective  way  to  demonstrate  that  a  witnessʹs 
testimony  was  untainted  by  exposure  to  a  defendantʹs  immunized 
testimony  is  by  demonstrating  that  his  or  her  testimony  was 
unchanged  from  comparable  testimony  given  before  the  exposure. 
Thus,  typically,  the  prosecution  can  meet  its  burden  by 


        136 We review de novo whether the legal standard applied by a district court 
was  in  error.  See  Highmark  Inc.  v.  Allcare  Health  Mgmt.  Sys.,  Inc.,  134  S.  Ct.  1744, 
1748 (2014). 

         See Defs.’ Br. 102‐107; Gov’t Br. 138‐140 (arguing that the District Court 
        137

“performed the analysis required by the D.C. Circuit”); see also id. at 126‐128. 




                                                61 
memorializing (or “canning”) the witness’s testimony prior to his or 
her exposure.138  

       In  the  present  case,  Robson  did  testify  to  the  FCA  regarding 
Rabobank’s submission and alleged manipulation of LIBOR rates, as 
well  as  the  roles  of  Allen  and  Conti,  prior  to  Robson’s  exposure  to 
Defendants’  compelled  testimony.  But  what  Robson’s  “canned” 
testimony  preserved  is  toxic  to  the  Government’s  case;  it  omits  or 
contradicts  in  material  parts  the  testimony  Robson  later  provided 
indirectly  to  the  grand  jury  and  directly  to  the  petit  jury.  At  the 
Kastigar hearing held by the District Court, Robson agreed that “the 
testimony  that  [he]  gave  to  the  [FCA]  and  the  testimony  that  [he] 
gave before the jury in this trial were very different.”139 For instance, 
Robson testified to the jury about an altercation between Stewart and 
Damon  Robbins,  an  alternate  submitter  for  USD  LIBOR,  on 
Rabobank’s London desk. But Robson did not testify about this to the 
FCA, and the Kastigar hearing raised questions about whether he had 
even seen the incident at all or merely read about it in the compelled 
testimony.140  Far  from  rebutting  the  presumption  that  Robson’s  trial 
testimony was tainted, his pre‐exposure testimony actually evidences 




           See  North  II,  920  F.2d  at  942–43  (explaining  that,  absent  canned 
       138

testimony, it may be “extremely difficult for the prosecutor to sustain its burden 
of proof”). 

          Kastigar Hearing Tr. 25. 
       139



          Id. at 51–58. 
       140




                                         62 
such  taint  through  its  material  differences  with  Robson’s  post‐
exposure trial testimony. 

        As  Robson’s  FCA  testimony  hurts  rather  than  helps  its  cause, 
the  Government  appears  to  contend  on  appeal  that  it  satisfied  its 
burden  solely  through  Robson’s  “‘persuasive[  ]’”  testimony  at  the 
Kastigar  hearing.141  We  conclude,  however,  that  Robson’s  testimony 
at the hearing falls far short of satisfying the demands of Kastigar. As 
explained below, the Government adduced, at bottom, nothing more 
than bare, self‐serving denials from Robson to meet its heavy burden. 
We  hold  that  such  conclusory  denials  are  insufficient  as  a  matter  of 
law to sustain the prosecution’s burden of proof under Kastigar in the 
face of materially inconsistent pre‐exposure testimony.142 




        141   Gov’t  Br.  128  (quoting  Poindexter,  951  F.2d  at  376  (“[W]here  a 
substantially  exposed  witness  does  not  persuasively  claim  that  he  can  segregate  the 
effects of his exposure, the prosecution does not meet its burden merely by pointing 
to  other  statements  of  the  same  witness  that  were  not  themselves  shown  to  be 
untainted.” (emphasis added))). 
        142  However  difficult  or  easy  it  may  be,  precisely,  for  the  prosecution  to 
sustain its burden of proof in the absence of any canned testimony or with the aid 
of  materially  consistent  canned  testimony—questions  we  need  not  answer  or 
discuss  in  detail  here—it  is,  at  a  minimum  and  without  a  doubt,  extremely 
difficult for the prosecution to sustain its burden of proof in the face of materially 
inconsistent  canned  testimony.  Cf.  North  II,  920  F.2d  at  942–43  (explaining  that, 
absent  canned  testimony,  it  may  be  “extremely  difficult  for  the  prosecutor  to 
sustain  its  burden  of  proof”).  In  order  to  be  “materially”  inconsistent,  the 
witness’s  account  of  events  before  exposure  must  be  significantly  different,  and 
less incriminating, than the testimony ultimately used against the defendant.  




                                             63 
       By the Government’s own count, 27 of the 58 topics discussed 
by  Robson  during  his  trial  testimony  had  an  antecedent  in  Allen’s 
compelled testimony, and 18 of those 58 topics had an antecedent in 
Conti’s  compelled  testimony.143  Yet  at  no  time  during  the  Kastigar 
hearing did Robson claim that he could “segregate the effects of his 
exposure” with respect to each, or any, of those topics.144 Notably, the 
Government never asked Robson whether his memory was, or might 
have  been,  substantially  refreshed  by  his  review  of  Defendants’ 
compelled testimony—or, to put a finer point on the inquiry, whether 
Robson  could  testify  under  oath  at  the  Kastigar  hearing  that  his 
memory had not been refreshed. 

       Robson was asked by the Government several times in various 
generalized,  leading  ways  whether  his  review  of  the  compelled 
testimony “inform[ed] . . . in any way” his cooperation or testimony 
and  he  responded,  without  qualification,  “no.”145  Despite  Robson’s 
unqualified assertions in response to those leading questions, we are 
mindful  that  memory  remains  “a  mysterious  thing,”146  and  its 
mysteries  were  on  full  display  at  the Kastigar  hearing  in  the  District 
Court.  Perhaps  most  mysterious  was  what,  exactly,  Robson 
remembered  of  the  compelled  testimony  of  Allen  and  Conti  that  he 


          See JA 923–64. 
       143



          Poindexter, 951 F.2d at 376. 
       144



          See, e.g., Kastigar Hearing Tr. 126.  
       145



          North I, 910 F.2d at 860 (alteration omitted). 
       146




                                           64 
had reviewed. For instance, Robson was asked if he had “any specific 
recollection  of  the  materials  that  [he]  had  reviewed,”  and  he 
answered  “[n]o,  not  specifically.”147  But  sometimes  Robson  did  have 
specific recollections:  

        Q. But when you read Mr. Conti’s F[C]A transcript, you 
        saw  that  he  acknowledged  that  Lee  Stewart  made 
        requests  that  were  intended  to  benefit  his  derivative 
        positions. Do you recall that? 
        A. Yes, I do.148  
 
        Similarly,  the  Government  asked  Robson  if  he  “learn[ed]  any 
new  facts  from  reviewing  those  materials,”  to  which  he  answered 
“[n]o,  I  didn’t.”149  But  it  later  became  apparent  that  he  had  learned, 
through  reviewing  the  compelled  testimony  of  Allen  and  Conti,  of 
specific  communications  in  which  he  had  not  been  an  original 
participant—and  that  Robson  had  discussed  such  communications 
with  the  DOJ  when  he  began  cooperating.150  This  particular 



        147 Kastigar Hearing Tr. 8. 

            Id.  at  119–20;  cf.  id.  at  52  (“Q.  [Y]ou  recall  that  [information  about  the 
        148

dispute  between  Stewart  and  alternate  LIBOR  submitter  Damon  Robbins]  was 
contained  in  Mr.  Allen’s  compelled  testimony,  right?  Right?  A.  I  have  a  vague 
recollection. I can’t remember the specifics.”).  

           Id. at 8; see also, e.g., id. at 15 (Q. Did you learn any specific facts about 
        149

[the  co‐defendants  who  pleaded  guilty]  from  [Allen’s  and  Conti’s]  FCA 
testimony? A. Not that I recall, no.”).  
        150 See, e.g., id. at 124, 179–80, 182, 185; see also id. at 143–44.  




                                                65 
inconsistency  eventually  led  to  the  following  colloquy  between 
Robson and the District Court:  

      THE  COURT:  I  just  want  to  be  sure  I  am  clear  on  the 
      chronology.  You  reviewed  [Allen’s  and  Conti’s  FCA 
      testimony] when? 

      THE WITNESS: Towards the end of November 2013. 

      THE  COURT:  That  was  before  you  had  begun 
      cooperating with the government? 

      THE WITNESS: Yes, it is. 

      THE  COURT:  Some  of  the  things  you  saw  in  this 
      transcript were references to conversations that you had 
      not been a party to yourself, yes? 

      THE WITNESS: Yes, your Honor. 

      THE COURT: And they were conversations that you did 
      not know about until reading the transcripts, true? 

      THE WITNESS: Yes, your Honor. 

      THE  COURT:  So  when  you  said,  in  answer  to 
      government  counsel’s  question,  that  you  were  already 
      familiar  with  various  things,  you  weren’t  referring  to 
      these  conversations,  you  were  referring  to  some  of  the 
      other things? 

      THE WITNESS: Sorry, your Honor? 

      THE  COURT:  A  few  minutes  ago  you  said  that  you 
      hadnʹt  underlined  or  circled  things  that  you  didn’t 
      already  know,  or  words  to  that  effect,  if  I  remember 
      correctly. 




                                    66 
THE  WITNESS:  I  underlined  and  circled  things  that  I 
believe  were  things  that  I  knew  from  my  personal 
experiences at Rabobank. 

THE COURT: But not the specific conversations? 

THE WITNESS: No, your Honor. 

THE COURT: Is it your testimony that you did not bring 
any  of  those  conversations  to  the  attention  of  the 
government? 

THE WITNESS: No, I didn’t, your Honor. 

THE  COURT:  Now,  you  testified  yesterday  that  in 
preparation  for  your  testimony,  the  government,  after 
you began cooperating, showed you some of the e‐mails 
involving  conversations  between  two  third‐parties  that 
you were not a party to, yes? 

THE WITNESS: Yes. 

THE  COURT:  But  you  knew  about  them  because  you 
had  seen  references  to  them  in  the  transcripts  of  Mr. 
Allen or Mr. Conti, yes? 

THE WITNESS: Some of them I had, yes. 

THE COURT: When they showed them to you, did you 
say to the government, I have seen that before? 

THE WITNESS: I don’t recall, sir. 

THE COURT: Did you say, I haven’t seen them before? 




                             67 
       THE WITNESS: I think there were a couple I hadn’t seen, 
       which I might have mentioned I hadn’t seen.151 

       Even Robson’s more generalized recollection of the transcripts 
appeared  to  wax  and  wane  depending  on  the  month  (or  even  the 
day) in which he was asked. At one point during the Kastigar hearing, 
defense  counsel  directed  Robson’s  attention  to  an  August  5,  2015 
declaration—in  which  Robson  had  declared,  “I  recall  that  I  did  not 
agree  with  or  believe  everything  reflected  in  transcripts  of  Messrs. 
Allen and Conti . . . ”152—and the following exchange ensued: 

       Q. So did you recall when you signed this on August 5, 
       2015[,] not agreeing or believing with everything in Mr. 
       Conti’s transcript? 
        
       A. Yes. 
        
       Q.  Do  you  recall  now  [on  December  16,  2015,]  not 
       agreeing  at  the  time  that  you  read  the  transcript  with 
       everything Mr. Conti said? 
        
       A. I don’t recall. Sorry.153 
 



       151 Id. at 220–22. 
       152 Id. at 110. 
       153  Id. (emphasis added). But see, e.g., note 62, ante (providing an instance in 
which Robson circled material in the transcript that he later provided to the jury 
at trial, but that he earlier had told the FCA he did not know). 




                                          68 
Adding  another  wrinkle,  Robson  would,  during  the  next  day  of 
testimony  at  the  Kastigar  hearing,  explain  his  various  purposes  for 
annotating,  underlining,  or  circling  various  passages  of  the 
compelled  testimony  of  Allen  and  Conti  as  including  the  “circl[ing 
of] anything that I felt was untrue.”154  

        Even  putting  aside  such  mnemonic  curiosities,  Robson’s 
testimony  at  the  Kastigar  hearing  with  respect  to  his  ability  to 
“segregate the effects of his exposure” amounts to nothing more than 
simply replying “no” in a conclusory fashion to generalized leading 
questions from the Government.155 We have found the sorts of bare, 
self‐serving  denials  given  by  Robson,  when  given  by  a  prosecutor 
(i.e., an officer of the court), to be insufficient to satisfy the demands 
of  Kastigar,156  and  the  Government  supplies  no  convincing  reason 
why the same rule should not apply here.157 In light of the foregoing 

        154 Id. at 185–86. 
        155 See, e.g., id. at 11–14. 

           See Nanni, 59 F.3d at 1432; United States v. Tantalo, 680 F.2d 903, 908 (2d 
        156

Cir.  1982);  United  States  v.  Nemes,  555  F.2d  51,  55  (2d  Cir.  1977).  In  Tantalo,  we 
explained that “the heavy burden cast upon the Government . . . is not satisfied by 
the  prosecution’s  assertion  that  immunized  testimony  was  not  used”  and  that 
“[s]uch  disclaimer  provides  an  inadequate  basis  for  the  denial  of  a  motion  to 
dismiss an indictment.” 680 F.2d at 908.  

            The  weakness  of  Robson’s  denials  is  particularly  troubling  given  the 
        157

nature  of  his  review  of  the  immunized  testimony.  Robson  was  not  merely  a 
witness  who  was  exposed  in  some  tangential  way  to  Defendants’  immunized 
testimony.  He  was  a  subject  of  the  same  investigation,  who  later  became  a 
government cooperator, who was provided by his lawyer with the transcripts of 
their statements, and made, as instructed by his lawyer, a careful review of those 




                                               69 
discussion,  moreover,  it  seems  clear  to  us  that  the  same  rule  should 
apply.  

        Accordingly,  we  hold  that  a  bare,  generalized  denial  of  taint 
from  a  witness  who  has  materially altered  his  testimony  after  being 
substantially  exposed  to  a  defendant’s  compelled  testimony  is 
insufficient as a matter of law to sustain the prosecution’s burden of 
proof under Kastigar that that witness’s testimony was derived from 
a wholly independent source.  

        In view of our holdings, the District Court’s conclusion that the 
prosecution had met its heavy burden under Kastigar to show that the 
evidence supplied by Robson was untainted cannot stand. Moreover, 
a remand for a further factual hearing on the question of taint would 
be  futile.  For  one  thing,  Robson  was  again  shown,  and  he  again 
reviewed,  critical  portions  of  Defendants’  compelled  testimony 
during  the  Kastigar  hearing.158  And  what  Robson  did  repeatedly 
claim  at  the  hearing—an  inability  to  recall  clearly  much  of 
anything—establishes  that  he  lacked  the  ability  “to  separate  the 
wheat  of  [his]  unspoiled  memory  from  the  chaff  of  [Defendants’] 



transcripts, at a time when he had a substantial motive to examine that testimony 
and  either  conform  his  own  statements  to,  or  protect  himself  against,  what  he 
found there. 

          At  a  side  bar  during  the  Kastigar  hearing,  the  parties  reached  an 
        158

agreement in which defense counsel would be permitted to use the transcripts of 
Defendants’  FCA  testimony  during  cross‐examination  of  Robson.  See  Kastigar 
Hearing Tr. 38–39.  




                                           70 
immunized  testimony.”159  Notably,  the  Government  does  not  even 
request  a  remand  on  this  question  or  otherwise  suggest  it  has  some 
plausible alternative means of sustaining its burden of proof.  

      In sum, the Government did not, and cannot, meet its burden 
under  Kastigar.  We  therefore  conclude  that the Government’s  use  of 
evidence  provided  by  Robson  violated  the  Defendants’  Fifth 
Amendment rights.  

      2. Was the “Use” Harmless?  

      Even  where  a  prosecution  runs  afoul  of  Kastigar’s  strict 
standards, we will not vacate or reverse a conviction where the error 
was harmless.160 We thus turn to whether the admission of Robson’s 
tainted testimony constituted harmless error.  

                  a. Use at Trial 

      When  tainted  evidence  is  presented  at trial,  we will  deem  the 
error harmless if we are “persuaded beyond a reasonable doubt that 
the  jury  would  have  reached  the  same  verdict  even  without 
consideration of the tainted evidence.”161  

      Upon review of the trial record, we have no trouble concluding 
that  this  error  was  not  harmless  beyond  a  reasonable  doubt.  While 

      159  North I, 910 F.2d at 862. 
      160  See Nanni, 59 F.3d at 1443. 
      161  Id. 




                                          71 
two  other  cooperating  witnesses  testified,  Robson  was  the  unique 
source of particularly significant and incriminating evidence. Robson 
was the only LIBOR submitter to testify on behalf of the government, 
and  he  testified—contrary  to  the  Defendants’  central  argument  for 
acquittal—that,  pursuant  to  a  scheme  at  Rabobank,  he  in  fact  took 
trading  positions  into  account  when  making  submissions.162  And 
Robson  was  also  the  only  witness  the  Government  ever  interviewed 
who said that Allen “directed” Rabobank’s submitters to account for 
trading  positions  when  setting  LIBOR.163  Indeed,  absent  Robson’s 
testimony  that  Allen  issued  “instructions”  to  him,164  Allen  likely 
would  not  have  been  charged,  much  less  convicted,  of  the  nine 
counts  relating  to  specific  JPY  LIBOR  submissions,  because  Allen 
never submitted LIBOR estimates for that currency.165 Well aware of 
the  substantial  litigation  risk  under  Kastigar  of  using  a  witness  who 
not  only  had  been  exposed  to  Defendants’  compelled  testimony  but 
who  dramatically  changed  his  own  story  after  such  exposure,  the 
Government  nevertheless  chose  to  call  Robson  to  the  witness  stand, 




          JA 225 (Trial Tr. 333–34). 
       162



          See Kastigar Hearing Tr. 253. 
       163



          JA  908  (Agent  Weeks  testifying  before  the  grand  jury  that  Robson 
       164

informed him that Allen issued “instructions” pertaining to “both yen and dollar” 
LIBOR manipulation). 

          See id. at 301 (Trial Tr. 1225–26) (stating Paul Butler was the backup JPY 
       165

submitter when Robson was unavailable). 




                                           72 
underscoring  the  significance  of  his  testimony  to  the  Government’s 
case.166   

        Accordingly, we conclude that the admission of Robson’s trial 
testimony  was  not  harmless.  This  error  requires  that  Defendants’ 
convictions be vacated and that they be awarded a new trial wherein 
any  tainted  statements  are  suppressed.167  Defendants  also  argue, 


           Outside the context of this appeal, the Government itself has explicitly 
        166

attested to its significance. In a letter regarding Robson’s cooperation, submitted 
to the District Court pursuant to Section 5K1.1 of the Sentencing Guidelines, the 
Government  argued  in  favor  of  “a  downward  departure  [from  Mr.  Robson’s 
applicable  Sentencing  Guidelines  range]  in  light  of  [the]  substantial  assistance 
provided  by  Mr.  Robson.”  District  Court  Docket,  Docket  No.  264  (Gov’t 
Sentencing Submission as to Paul Robson), at 1. The letter explained that  

        Mr.  Robson  provided  substantial  assistance  to  the  government  in 
        two  meaningful  ways.  First,  he  assisted  in  the  prosecution  of 
        Anthony  Allen  and  Anthony  Conti  by  providing  compelling 
        testimony  at  their  trial  in  October  2015  . . . .  Mr.  Robson  was  an 
        effective witness. He was candid about his culpability and helped 
        the jury to understand dozens of communications laced with lingo 
        and technical trading language. Mr. Robson’s explanations for how 
        the scheme worked and why it was dishonest were persuasive.  

Id. at 2–3 (emphasis omitted). 

           Pursuant to the parties’ agreement in this case, see note 158, ante, such a 
        167

retrial  might  have  resulted  in  the  Government  being  permitted  (should  it  so 
choose)  to  read  into  the  record  the  portions  of  Robson’s  trial  testimony  that  did 
not  have  any  overlap  with  Allen’s  and  Conti’s  compelled  testimony.  Cf.  Slough, 
641  F.3d  at  550  (reasoning  that  “elements  of  [an  exposed  witness’s]  testimony 
[which]  have  no  antecedent  in  the  immunized  statements  . . .  cannot  be  tainted 
(unless  somehow  the  statements  caused  [the  exposed  witness’s]  testimony  in 
some subtler way)”).  




                                             73 
however, that the use of Robson’s tainted evidence, conveyed to the 
grand  jury  through  Agent  Weeks’s  testimony,  requires  dismissal  of 
the indictment. We thus turn to that argument.  

                 b. Use in the Grand Jury 

       Our  precedents  establish  that  an  indictment  is  subject  to 
dismissal  if  it  was  procured  on  the  basis  of  tainted  evidence.  In 
United  States  v.  Hinton,168  the  same  grand  jury  that  had  heard  a 
witness’s immunized testimony later returned an indictment against 
that  witness.  We  dismissed  the  indictment,  explaining  in  part  that 
“the fact that none of Hinton’s immunized testimony was introduced 
at  the  trial  does  not  resolve  the  question,  for  [the  federal  immunity 
statute]  speaks  to  any  use  of  the  immunized  testimony  against  the 
witness  in  any  criminal  case,  and  so  prohibits  its  use  not  merely  at 
trial,  but  in  the  grand  jury  proceedings  as  well.”169  Our  holding  in 
United States v. Tantalo was to the same effect,170 and in United States 
v.  Nanni  we  explained  that  “if  the  government  has  presented 
immunized  testimony  to  the  grand  jury,  the  indictment  should  be 
dismissed  unless  the  government  establishes  that  the  grand  jury 
would have indicted even absent that testimony.”171 


       168  543 F.2d 1002 (2d Cir. 1976) 
       169  Id. at 1009.  

           680  F.2d  903,  908–09  (2d  Cir.  1982)  (“[I]t  was  error  to  deny  the 
       170

appellant’s motion to dismiss the superseding indictment.”). 
       171  59 F.3d 1425, 1443 (2d Cir. 1995). 




                                            74 
        The  Government’s  reliance  on  our  1990  decision  in  United 
States  v.  Rivieccio172  is  misplaced.  To  whatever  extent  Rivieccio  may 
have  accurately  described  the  law  in  our  Circuit,  at  the  time  it  was 
decided,173 it has been overtaken by the Supreme Court’s subsequent 
decision  in  United  States  v.  Hubbell.174  The  defendant  in  Hubbell  had 
been  forced  to  produce  documents  to  the  grand  jury,  which,  the 
Supreme Court held, violated his Fifth Amendment right pursuant to 
the  act‐of‐production  doctrine.175  The  Supreme  Court  further  held 

        172 919 F.2d 812 (2d Cir. 1990). 
        173   In  Rivieccio,  we  stated  that  when  the  Government  uses  “immunized 
testimony  before  a  grand  jury,  generally  the  remedy  for  the  violation  is  the 
suppression of the tainted evidence at trial, not a dismissal of the indictment.” Id. 
at 186. In a footnote, Rivieccio characterized Hinton and Tantalo as falling in one of 
“two narrow exceptions to th[is] general rule”—applicable when the same grand 
jury that heard the immunized testimony returned the indictment. Id. at 816 n.4. 
The  other  exception  Rivieccio  identified  was  when  “the  indictment  rests  almost 
exclusively on tainted evidence.” Id. (citing United States v. Tane, 329 F.2d 848, 854 
(2d  Cir.  1964)).  Rivieccio  did  not  offer  a  rationale  for  this  “general  rule”  and  its 
“narrow exceptions.”  

        In addition, Rivieccio offered a confusing holding with respect to whether 
United States v. Mechanik, 475 U.S. 66 (1986), applies to Kastigar errors in the grand 
jury. Compare Rivieccio, 919 F.2d at 817 (stating that “any misuse of the immunized 
testimony  which  may  have  occurred  before  the  indicting  Grand  Jury  was 
rendered harmless” because at trial “the Government did not use, either directly 
or indirectly,” any immunized testimony before the convicting petit jury), with id. 
at 817 n.5. (purporting not to “express any opinion” regarding whether the petit 
jury’s guilty verdicts had rendered harmless any error in the grand jury pursuant 
to United States v. Mechanik, 475 U.S. 66 (1986)).  
        174 530 U.S. 27 (2000). 
        175 Id. at 40–46. 




                                               75 
that dismissal of the indictment was required despite the fact that it 
“assume[d]  that  the  Government  is  .  .  .  entirely  correct  in  its 
submission  that  it  would  not  have  to  advert  to  respondent’s  act  of 
production in order to prove the existence, authenticity, or custody of 
any  documents  that  it  might  offer  in  evidence  at  a  criminal  trial.”176 
In fact, the Government had “disclaim[ed] any need to introduce any 
of the documents produced by respondent into evidence in order to 
prove  the  charges  against  him.”177  Nevertheless,  the  Supreme  Court 
held that the government had made use of compelled testimony and 
that dismissal of the indictment was required.178  

        Accordingly,  in  view  of  Hubbell,  our  precedents,  and  the 
general  principle  that  harmless  error  review  applies  to  violations  of 
non‐structural  constitutional  rights,179  “if  the  government  has 


           Id. at 41.  
        176



           Id. 
        177



           Id.  at  45  (“Kastigar  requires  that  respondent’s  motion  to  dismiss  the 
        178

indictment on immunity grounds be granted unless the Government proves that 
the evidence it used in obtaining the indictment and proposed to use at trial was 
derived  from  legitimate  sources  ‘wholly  independent’  of  the  [immunized 
testimony].”). 
        179   “The  Supreme  Court  has  distinguished  two  kinds  of  errors  that  can 
occur at, or in relation to, a criminal proceeding: so‐called ‘trial errors,’ which are 
of  relatively  limited  scope  and  which  are  subject  to  harmless  error  review,  and 
‘structural defects,’ which require reversal of an appealed conviction because they 
‘affect[  ]  the  framework  within  which  the  trial  proceeds.’”  United  States  v. 
Feliciano, 223 F.3d 102, 111 (2d Cir. 2000) (quoting Arizona v. Fulminante, 499 U.S. 
279, 307–10 (1991). The Supreme Court has “recognized that ‘most constitutional 
errors  can  be  harmless.’”  Neder  v.  United  States,  527  U.S.  1,  8  (1999)  (quoting 




                                            76 
presented  immunized  testimony  to  the  grand  jury,  the  indictment 
should  be  dismissed  unless  the  government  establishes  that  the 
grand  jury  would  have  indicted  even  absent  that  testimony.”180 
“[E]xploration of the question of taint can be made . . . by review of 
the prosecution’s evidence and of the grand jury transcript.”181 

        Upon  review  of  the  evidence  and  testimony  presented  to  the 
grand  jury  in  this  case,  we  cannot  conclude  beyond  a  reasonable 
doubt  that  the  grand  jury  would  have  indicted  Allen  and  Conti 
without the evidence supplied by Robson. As the District Court itself 
acknowledged,  “material  parts  of  [Agent  Weeks’s]  grand  jury 
testimony  derived  exclusively  from  Mr.  Robson.”182  Specifically, 
when Agent Weeks testified that Allen was the scheme’s leader who 


Fulminante, 499 U.S. at 306). By the same token, the Supreme Court has “found an 
error  to  be  ‘structural,’  and  thus  subject  to  automatic  reversal,  only  in  a  ‘very 
limited class of cases.’” Id. at 8 (quoting Johnson v. United States, 520 U.S. 461, 468 
(1997)). “[I]f the defendant had counsel and was tried by an impartial adjudicator, 
there is a strong presumption that any other [constitutional] errors that may have 
occurred  are  subject  to  harmless‐error  analysis.”  Rose  v.  Clark,  478  U.S.  570,  579 
(1986);  see  also  United  States  v.  Dhinsa,  243  F.3d  635,  659  (2d  Cir.  2001)  (“It  is 
beyond  cavil  that  most  constitutional  errors  occurring  during  trial  may 
[potentially]  be  deemed  harmless  and,  thus,  not  require  automatic  reversal  of  a 
conviction.”). 

           Nanni,  59  F.3d  at  1433;  see  also  Poindexter,  951  F.2d  at  377.  Because  we 
        180

have already concluded that Defendants’ convictions at trial must be vacated, we 
need not and do not consider whether United States v. Mechanik, 475 U.S. 66 (1986) 
extends to Kastigar error. See note 173, ante. 
        181 Hinton, 543 F.2d at 1010 n.10.  
        182 Allen, 160 F. Supp. 3d at 697. 




                                               77 
had “instructed, specifically instructed, LIBOR submitters in London 
to  consider  the  positions  and  the  requests  of  Rabobank  traders  and 
adjust  their  submissions  for  LIBOR,”  his  testimony  derived 
exclusively  from  Robson’s  proffer.183  And  when  Agent  Weeks 
testified that Mr. Conti “adjusted his U.S. dollar LIBOR rates . . . for 
his own benefit and the benefit of the other traders,”184 he based his 
testimony  exclusively  upon  Mr.  Robson’s  proffer,  telling  the  grand 
jury that “Mr. Robson said that sitting near Mr. Conti he was aware 
that Mr. Conti set U.S. dollar LIBOR rates in which he considered his 
own  positions  as  appropriate  reason  or  justification  for  setting  the 
rates.”185  

       These  statements  were  not  merely  “material.”  They  were 
essential—especially  (as  already  noted)  with  respect  to  the  JPY‐
related  charges  against  Allen.186  More  broadly,  they  provided  the 
grand  jury  with  definitive,  clear‐cut  testimony  that  Allen  and  Conti 
had directly participated in the scheme.  

       Seeking to downplay the importance of the evidence supplied 
by  Robson,  the  Government  emphasizes  the  extent  of  its 
documentary  evidence.  But  all  of  this  documentary  evidence  was 
available prior to Robson’s cooperation and the Government did not 

          JA 907; see also id. at 909. 
       183



          Kastigar Hearing Tr. 253–54. 
       184



          JA 910. 
       185



          See text at note 165, ante.  
       186




                                          78 
attempt to indict Allen and Conti on the basis of it. Said differently, 
the  fact  that  the  Government  did  not  charge  Allen  and  Conti  until 
Robson  became  a  cooperator  (“flipped,”  in  the  argot  of  law 
enforcement)  further  signifies  the  importance  of  his  evidence  to  the 
indictment.  Indeed,  at  Robson’s  plea  hearing,  the  Government 
informed the District Court explicitly that “there is . . . a chance that 
we  would  seek  a  superseding  indictment  in  light  of  information  that 
has  come  to  light  from  our  two  cooperators”  and  that  there  was  “a 
distinct  possibility”  the  new  indictment  would  “involve[]  other 
individuals.”187  We  cannot  discount  as  unreasonable  the  possibility 
that, without the evidence supplied by Robson and conveyed to the 
grand jury by Agent Weeks, the grand jury would not have returned 
an indictment charging Allen and Conti. 

        Neither  did  the  District  Court  suggest  that  the  evidence 
conveyed from Robson, through Agent Weeks, to the grand jury, was 
harmless; instead, the District Court concluded that the Government 
had met its burden to prove Robson’s evidence was untainted.188 As 
explained  above,  that  conclusion  was  in  error.  Because  we  cannot 
conclude that the Kastigar errors before the grand jury were harmless, 
the indictment must be dismissed.  


        187  JA  903  (emphasis  added).  As  already  noted,  the  other  cooperator, 
Yagami (a JPY trader located in Japan), never discussed LIBOR with Allen and at 
trial  never  testified  about  a  single  instance  in  which  Conti  (the  principal  USD 
LIBOR submitter) was responsible  for a JPY LIBOR submission. See notes 41–42, 
ante.  

           Allen, 160 F. Supp. 3d at 696–97. 
        188




                                            79 
                        III. CONCLUSION 

    To summarize: 

    (1) The Fifth Amendment’s prohibition on the use of compelled 
    testimony  in  American  criminal  proceedings  applies  even 
    when  a  foreign  sovereign  has  compelled  the  testimony.  To  be 
    clear, we do not purport to prescribe what the U.K. authorities 
    (or  any  foreign  authority)  may  do  in  their  witness  interviews 
    or  their  criminal  trials.  We  merely  hold  that  the  Self‐
    Incrimination  Clause  prohibits  the  use  and  derivative  use  of 
    compelled testimony in an American criminal case against the 
    defendant who provided that testimony.  

     (2)  When  the  government  uses  a  witness  who  has  been 
    substantially exposed to a defendant’s compelled testimony, it 
    is required under Kastigar v. United States, 406 U.S. 441 (1972), 
    to  prove,  at  a  minimum,  that  the  witness’s  review  of  the 
    compelled testimony did not shape, alter, or affect the evidence 
    used by the government.  

    (3)  Where,  as  here,  the  witness’s  account  of  events  before 
    exposure  was  significantly  different,  and  less  incriminating, 
    than the testimony ultimately used against the defendants, the 
    witness’s bare, generalized denial of taint—here, the witness’s 
    conclusory  responses  to  the  Government’s  leading  questions 
    during  the  Kastigar  hearing—is  insufficient  as  a  matter  of  law 
    to sustain the prosecution’s burden of proof. 




                                  80 
     (4)  In  this  prosecution,  Defendants’  compelled  testimony  was 
     “used”  against  them  through  evidence  provided  by  a  tainted 
     witness,  a  key  cooperator  and  prominent  witness  both  at  trial 
     and  (via  a  hearsay  presentation)  before  the  grand  jury.  This 
     tainted testimony was significant both at trial and in the grand 
     jury,  because  it  provided  the  only  first‐hand  eyewitness 
     account  that  refuted  the  Defendants’  central  argument  for 
     acquittal, and was therefore not harmless beyond a reasonable 
     doubt. 

     For  the  foregoing  reasons,  we  REVERSE  the  judgments  of 
conviction and hereby DISMISS the indictment. 




                                   81